Exhibit 10.6

 

A mark of [***] in the text of this Exhibit indicates that confidential material
has been omitted.

 

This Exhibit, including the omitted portions, has been filed separately with the
Secretary of the Securities and Exchange Commission pursuant to an application
requesting confidential treatment under Rule 24b-2 of the Securities Exchange
Act of 1934.

 

--------------------------------------------------------------------------------


 


AMENDED AND RESTATED DISTRIBUTION AGREEMENT

 

This Amended and Restated Distribution Agreement (“AGREEMENT”) is entered into
as of February 23, 2005 (the “EFFECTIVE DATE”) by and between MedImmune, Inc., a
Delaware corporation, having its principal place of business at One MedImmune
Way, Gaithersburg, MD 20878 (“MEDIMMUNE”), and Abbott International LLC, a
Delaware limited liability corporation (“ABBOTT”), having its principal place of
business at 100 Abbott Park Road, Abbott Park, IL 60064.

 

Recitals:

 

A.                                   ABBOTT and MEDIMMUNE entered into a
Distribution Agreement, dated December 1, 1997 (as amended as of April 28, 1999,
October 8, 1999 and July 1, 2003, the “ORIGINAL AGREEMENT”), for the
distribution of MEDI-493 (palivizumab), a humanized antibody directed against
respiratory syncytial virus (“RSV”).

 

B.                                     MEDIMMUNE and ABBOTT desire to amend the
ORIGINAL AGREEMENT to include the distribution of additional humanized antibody
products directed against RSV and to further amend and restate the ORIGINAL
AGREEMENT in its entirety as set forth in this AGREEMENT.

 

In consideration of the mutual promises and other good and valuable
consideration, the parties hereby amend and restate the ORIGINAL AGREEMENT as
follows:

 

Agreement:

 

1.                                      DEFINITIONS.

 

In addition to the terms defined above and other terms defined in other Sections
of this AGREEMENT and Exhibit 3.2, the following terms when capitalized shall
have the meanings set forth below for purposes of this AGREEMENT.

 

1.1                               “AFFILIATE” shall mean any corporation or
other business entity that directly or indirectly controls, is controlled by, or
is under common control with a PARTY.  Control means ownership or other
beneficial interest in fifty percent (50%) or more of the voting stock or other
voting interest of a corporation or other business entity the term, provided
however that, the term shall specifically exclude TAP Pharmaceutical Products
Inc., TAP Finance Inc., and TAP Pharmaceuticals Inc.

 

1.2                               “cGMP” shall mean the quality systems and
current good manufacturing practices for the manufacture of the PRODUCT required
by the REGULATORY AUTHORITIES in any country in the MAJOR MARKET, as amended
from time to time.

 

1.3                               “CALENDAR QUARTER” shall mean the period of
three consecutive calendar months ending on March 31, June 30, September 30 or
December 31 of any CONTRACT YEAR, as the case may be; provided, however, that
the first CALENDAR QUARTER shall commence on the EFFECTIVE DATE hereof and shall
end on March 31, 2005, and the last CALENDAR QUARTER shall commence on the date
following the last day of the immediately prior CALENDAR QUARTER and end on the
date of the expiration of the TERM.

 

1.4                               “COMMERCIALLY REASONABLE EFFORTS” shall mean
those efforts of a PARTY which are consistent with those utilized by such PARTY
to achieve the intent and

 

--------------------------------------------------------------------------------


 

objectives of the PARTIES under this AGREEMENT in good faith, taking into
account all factors that impact the manufacturing, development, marketing and
sales of the PRODUCTS, as applicable, which are commercially reasonable in the
context of the PRODUCTS and the marketplace, unless the other PARTY can
demonstrate that such PARTY’s efforts deviate meaningfully from the industry
norm.

 

1.5                               “CONTRACT YEAR” shall mean July 1 of a
calendar year through June 30 of the following calendar year, except that,
solely for the purposes of calculating the amounts due under Section 3.8, the
term “CONTRACT YEAR” shall mean the 12 month period commencing on December 1 of
each calendar year and ending on November 30 of the immediately following
calendar year; provided, however, that the first CONTRACT YEAR shall start on
the EFFECTIVE DATE and end on June 30, 2005 (or November 30, in the case of
Section 3.8) and that the last CONTRACT YEAR shall end on the last day this
AGREEMENT remains in effect.

 

1.6                               “COST OF GOODS” shall mean the fully allocated
cost to manufacture each UNIT of the PRODUCTS, determined in a reasonable manner
consistent with MEDIMMUNE’s normal internal accounting practices and in
accordance with generally accepted accounting principles (“GAAP”), which
includes but is not limited to: (a) direct labor (salaries, wages and employee
benefits); (b) direct materials; (c) operating costs of building and equipment
used in connection with the manufacture of PRODUCT; (d) allocated depreciation
and repairs and maintenance; (e) quality and in-process control; (f) an
allocation of overhead costs incurred in connection with the manufacturing of
PRODUCT, including: raw material supply and manufacturing administration and
management, materials management, storage and handling; and manufacturing and
employee training; (g) any charges for obsolescence, out of date product,
spoilage, scrap or rework costs; (h) insurance costs; and (i) the cost of
packaging and labeling, if applicable. To the extent that the manufacturing of
the PRODUCTS is performed for MEDIMMUNE by a THIRD PARTY, amounts paid to such
THIRD PARTY shall be included in COST OF GOODS in lieu of the items specified in
(a) through (i) above.  No later than sixty (60) days following the start of
each CONTRACT YEAR during the TERM of this AGREEMENT, MEDIMMUNE shall provide
ABBOTT, in writing, with the COST OF GOODS for each presentation of the PRODUCT
that will be supplied by MEDIMMUNE.

 

1.7                               “DEVELOPMENT COMMITTEE” shall have the meaning
set forth in Section 6.6.

 

1.8                               “FDA” shall mean the United States Food and
Drug Administration and any successor regulatory authority in the United States
of America.

 

1.9                               “FIRM ORDER” shall have the meaning set forth
in Section 5.1.

 

1.10                        “FTE RATE” shall mean the pro rata share of the
fully burdened cost of a sales representative, per annum, based on time spent on
the promotion of NUMAX in relation to the total time spent on all products
promoted by such sales representative, comprising of the wages, bonuses,
incentives, car expenses, other detailing costs typically associated with the
promotion of a pharmaceutical product (including, but not limited to, expenses
associated with training, promotional materials, travel and entertainment) and
overhead costs reasonably allocable to such activities, as applicable in the
country in the TERRITORY in which NUMAX will be co-promoted by MEDIMMUNE.

 

2

--------------------------------------------------------------------------------


 

1.11                        “LAUNCH” shall mean the date of the first commercial
sale of a PRODUCT sold on arm’s length terms to a THIRD PARTY by ABBOTT or any
of its AFFILIATES in any country within the TERRITORY after the REGULATORY
APPROVAL required for the marketing and sale of such PRODUCT in such country
within the TERRITORY has been obtained.  Sales for clinical trial purposes shall
not be considered a LAUNCH.  For clarity, a LAUNCH of a PRODUCT in the TERRITORY
shall only be deemed to occur once upon the first commercial sale in the
TERRITORY regardless of the number of countries in the TERRITORY in which such
PRODUCT is approved and marketed.

 

1.12                        “MAJOR MARKET” shall mean any of the following
countries: [***], and, collectively, the MAJOR MARKETS, subject to adjustment as
set forth in Section 14.3.

 

1.13                        “NET SALES” shall mean, with respect to any PRODUCT,
that sum determined by deducting from the gross amount invoiced in the
applicable period by ABBOTT or ABBOTT’s AFFILIATES for such PRODUCT sold for use
in the TERRITORY in an arms length transaction to THIRD PARTIES: (a)
transportation, importation, insurance and other handling charges to the extent
included in the billing; (b) trade, quantity or cash discounts, to the extent
allowed; (c) credits or allowances, if any, given or made on account of price
adjustments, or returns, to the extent made; (d) any and all Federal, state or
local government rebates, whether in existence now, or enacted at any time
during the term of this AGREEMENT, to the extent made; (e) any sales, use,
value-added, excise or similar tax or other governmental charge upon or measured
by the production, sale, transportation, delivery or use of such PRODUCT; and
(f) a reasonable allowance for bad debt; in each case determined in accordance
with ABBOTT’s normal internal accounting practices and GAAP.

 

1.14                        “NUMAX” shall mean the product candidate being
developed by MEDIMMUNE, known as of the EFFECTIVE DATE as MEDI-524, including
any functional derivative, delivery form, dosage form, formulation, improvement
or presentation of such product candidate developed by or on behalf of MEDIMMUNE
following the EFFECTIVE DATE.

 

1.15                        “PHASE III CLINICAL TRIAL” shall mean the Phase III
clinical trial for NUMAX ongoing as of the EFFECTIVE DATE (designated by
MEDIMMUNE as of the EFFECTIVE DATE as STUDY #MI-CP110).

 

1.16                        “PARTY” or “PARTIES” shall mean ABBOTT and/or
MEDIMMUNE, as the case may be.

 

1.17                        “PATENT” shall mean the patent and patent
applications listed on Exhibit 10.8, and any and all reissues, extensions,
substitutions, reexaminations, supplemental protection certificates,
continuations, continuations-in-part or divisions of or to any of such patents
and patent applications.

 

1.18                        “PRODUCT(S)” shall mean SYNAGIS and/or NUMAX.

 

1.19                        “REGISTRATION FILES” means the following documents
and related correspondence with REGULATORY AUTHORITIES: (a) REGULATORY FILINGS;
(b) Drug Master Files  (the “DMF’s”) and Registration Dossier for the PRODUCTS;
(c) labeling for all dosage forms of the PRODUCTS; (d) all clinical raw data
concerning PRODUCT, expert reports, pre-clinical and clinical reports; (e)
stability study reports; (f) existing

 

3

--------------------------------------------------------------------------------


 

specifications (including copies of validation of analytical methods); (g)
formulations data included in the registration dossier for the PRODUCT; (h) any
adverse event and pharmacovigilance reports; and (i) a summary of any
outstanding regulatory issues.

 

1.20                        “REGULATORY APPROVAL” shall mean the applicable
technical, medical and scientific licenses, registrations, authorizations and
approvals required for marketing and/or use of the PRODUCTS in each country in
the TERRITORY, including, without limitation, approvals of Biologics License
Applications (BLA) or equivalent applications filed with REGULATORY AUTHORITIES
in the TERRITORY, but excluding pricing, reimbursement or labeling approvals
except to the extent required by a REGULATORY AUTHORITY in any country in the
TERRITORY for the distribution, marketing, promotion, offer for sale, use,
import or sale of PRODUCTS.  For the avoidance of doubt, an “approvable letter”
(or its equivalent) issued by a REGULATORY AUTHORITY shall not be considered a
REGULATORY APPROVAL.

 

1.21                        “REGULATORY AUTHORITY” shall mean the FDA and any
national, supra-national (e.g., the European Commission, the Council of the
European Union, or the European REGULATORY AUTHORITY for the Evaluation of
Medicinal Products), regional, state or local regulatory authority, department,
bureau, commission, council or other governmental entity.

 

1.22                        “REGULATORY FILINGS” shall mean a pre-market
approval application and/or any other filings or dossier as may be required by
REGULATORY AUTHORITIES to obtain or maintain REGULATORY APPROVALS for sale, use
or marketing of any PRODUCT.

 

1.23                        “REVERSION DATE” shall mean, with respect to a
REVERSION EVENT, the earlier of:  (a) [***] (or such later date on which ABBOTT
declares a REVERSION EVENT in accordance with Section 3.4), (b) [***] years
after the date of occurrence of a REVERSION EVENT defined in Sections 3.4 (a)(i)
through (iv), or (c) the first date after occurrence of a REVERSION EVENT
defined in Section 3.4(a)(v).

 

1.24                        “REVERSION EVENT” shall have the meaning set forth
in Section 3.4.

 

1.25                        “SPECIFICATIONS” shall mean the written
specifications for ingredients, composition, sampling,  test procedures, process
descriptions, in-process criteria, final release criteria and other information
relating to each of the PRODUCTS.  The current SPECIFICATIONS for the
lyophilized formulation of SYNAGIS are attached as Exhibit A-1, the
SPECIFICATIONS for the liquid formulation of SYNAGIS are attached as Exhibit A-2
and the SPECIFICATIONS for NUMAX are attached at Exhibit A-3.

 

1.26                        “SYNAGIS” shall mean any and all formulations of the
humanized antibody product known as palivizumab that is marketed in the
TERRITORY as of the EFFECTIVE DATE under the trademark Synagis®, and was
previously known as MEDI-493.

 

1.27                        “TERRITORY” shall mean all countries of the world
except the United States of America and its territories, possessions and
commonwealths, subject to adjustment as set forth in Section 14.3.

 

1.28                        “THIRD PARTY” shall mean a party other than ABBOTT,
MEDIMMUNE or their respective AFFILIATES.

 

4

--------------------------------------------------------------------------------


 

1.29                        “THIRD PARTY MANUFACTURER” shall mean, for SYNAGIS,
as of the EFFECTIVE DATE, Boehringer Ingelheim, or such other party that
MEDIMMUNE appoints following the EFFECTIVE DATE for the manufacture of each of
the finished PRODUCTS, in accordance with Section 7.8.

 

1.30                        “TRADEMARK” shall mean the trademark(s) for each of
the PRODUCTS (with ownership determined in accordance with Section 10).

 

1.31                        “UNIT” shall mean a 50 mg vial, a 100 mg vial or
other presentation of one or more of the PRODUCTS approved from time to time by
the Manufacturing Steering Committee. For the purpose of any price calculations
under this AGREEMENT, a UNIT shall be deemed to be a 100 mg equivalent vial of
PRODUCT (e.g., a 50 mg vial would be equal to a 0.5 100 mg equivalent vial).

 

1.32                        “VACCINE” shall mean one or more biological and/or
chemical materials that is or are designed to elicit an immune response in
humans.

 

2.                                      GRANT OF RIGHTS.

 

2.1                               APPOINTMENT AND ACCEPTANCE.

 

(a)                                  During the TERM of this AGREEMENT,
MEDIMMUNE hereby appoints ABBOTT as the exclusive distributor of each of the
PRODUCTS in the TERRITORY.  In connection with such appointment, except as set
forth in Section 9, ABBOTT shall exclusively conduct the marketing, promotion,
sale and distribution of: (i) NUMAX for use in the prevention or treatment of
all human, prophylactic and therapeutic, approved indications in any country
within the TERRITORY (including all indications for which NUMAX is approved
following the EFFECTIVE DATE in any country within the TERRITORY), and (ii)
SYNAGIS for use in the prevention of RSV.  For the avoidance of doubt, ABBOTT’s
appointment as the exclusive distributor means that, except as specifically
provided otherwise in this AGREEMENT, MEDIMMUNE shall neither itself, directly
or indirectly, market, promote, sell or distribute nor grant a THIRD PARTY any
right to market, promote, sell or distribute in any country within the
TERRITORY: (x) NUMAX for any human, prophylactic and therapeutic indication, or
(y) SYNAGIS for the prevention of RSV.

 

(b)                                 ABBOTT hereby accepts the appointment as the
exclusive distributor of the PRODUCTS as set forth in Section 2.1(a).  In
connection with such appointment, ABBOTT agrees that following REGULATORY
APPROVAL of a PRODUCT in each country of the TERRITORY, ABBOTT shall use its
COMMERCIALLY REASONABLE EFFORTS to market, promote, sell and distribute at least
one PRODUCT in each such country and, if NUMAX is approved in a particular
country, then to the extent commercially viable (considering such factors as the
breadth of the NUMAX label compared to the SYNAGIS label, the relative adverse
event profile of each and the relative reimbursement rates of each), ABBOTT
shall use its COMMERCIALLY REASONABLE EFFORTS to market, promote, sell and
distribute NUMAX in any such countries.

 

5

--------------------------------------------------------------------------------


 

(c)                                  For clarity, MEDIMMUNE agrees that,
following the LAUNCH of NUMAX in any country in the TERRITORY, for as long as
ABBOTT is actively distributing, marketing, promoting and selling NUMAX in such
country, ABBOTT shall, in its sole discretion, have the right to cease the
marketing, promotion, sale and distribution of SYNAGIS in such country upon
written notice to MEDIMMUNE and subject to the transition provisions of
Section 5.2.  ABBOTT’s failure to market, promote, sell or distribute SYNAGIS in
any country in the TERRITORY during the active sale and distribution of NUMAX in
such country shall not entitle MEDIMMUNE to terminate ABBOTT’s exclusive rights
to SYNAGIS in such country under Section 14.3(c)(i) and shall not entitle
MEDIMMUNE to itself market, promote, sell or distribute SYNAGIS for the
prevention of RSV in any such country or grant any right to market, promote,
sell or distribute SYNAGIS for the prevention of RSV in any such country to any
THIRD PARTY.

 

(d)                                 ABBOTT hereby warrants and agrees as
follows: (i) ABBOTT will only sell product for the treatment or prevention of
RSV (including any indication for which NUMAX is approved in the future) in the
TERRITORY which is purchased from MEDIMMUNE; (ii) ABBOTT will only sell and
distribute product for the treatment or prevention of RSV (including any
indication for which NUMAX is approved in the future) in the TERRITORY as to
which ABBOTT maintains distribution rights under this AGREEMENT; (iii) ABBOTT
will sell and distribute the PRODUCTS in accordance with the terms and
conditions of this AGREEMENT; (iv) ABBOTT will sell each PRODUCT in the
TERRITORY under the TRADEMARK applicable to such PRODUCT and only as purchased
from MEDIMMUNE; and (v) to the extent commercially reasonable, ABBOTT will sell
all PRODUCTS in its inventory on a first-in, first-out basis (i.e., UNITS of
PRODUCT closest to their expiration date will be sold first).

 

(e)                                  ABBOTT agrees that neither ABBOTT nor an
AFFILIATE of ABBOTT shall manufacture, promote, market or sell, directly or
indirectly, or assist any THIRD PARTY in marketing or selling in the TERRITORY,
any [***].  These restrictions will apply during the term of the AGREEMENT and
for [***] after the termination or expiration of the AGREEMENT, except in the
European Union, where the duration of the restriction is limited to [***] from
the date of entry into force of the AGREEMENT.  Notwithstanding the foregoing,
the restrictions set forth in the preceding two sentences shall not be
applicable in any countries in the TERRITORY to the extent such restrictions are
not permitted under applicable law, but if ABBOTT or an AFFILIATE of ABBOTT
promotes, markets, sells or distributes any [***] in such countries, MEDIMMUNE
shall have the sole right to either terminate this AGREEMENT or seek to
renegotiate the terms of this AGREEMENT in light of the applicable antitrust
laws and regulations (in which case ABBOTT will negotiate in good faith an
appropriate amendment to this AGREEMENT).

 

(f)                                    ABBOTT agrees and acknowledges that
neither ABBOTT nor its AFFILIATES has been granted any rights by MEDIMMUNE
(either under this AGREEMENT or otherwise) to research, manufacture, develop,
market, promote, sell or distribute NUMAX outside of the TERRITORY or SYNAGIS
outside of the TERRITORY, except, in the case of SYNAGIS, pursuant to the terms
of that

 

6

--------------------------------------------------------------------------------


 

certain Co-Promotion Agreement, dated as of November 26, 1997, by and between
MEDIMMUNE and Abbott Laboratories (through its Ross Products Division), as
amended.

 

2.2                               NON-DIVERSION AND BUNDLING.  Notwithstanding
the foregoing provisions of Section 2.1, to the extent permitted by applicable
law, ABBOTT agrees that ABBOTT and its AFFILIATES will not sell any of the
PRODUCTS to any THIRD PARTY if ABBOTT (or its AFFILIATES) knows or has reason to
believe that the PRODUCT will be re-sold or exported outside of the TERRITORY by
such THIRD PARTY.  If, after sale of the PRODUCT to a THIRD PARTY, ABBOTT (or
its AFFILIATES) learns or reasonably suspects (based on information obtained
from MEDIMMUNE or a THIRD PARTY) that such PRODUCT was re-sold or exported
outside of the TERRITORY, ABBOTT agrees to provide prompt written notice to
MEDIMMUNE (except to the extent such information was initially provided by
MEDIMMUNE) and make (or cause its AFFILIATES to make) reasonable efforts to
obtain assurance from such THIRD PARTY that it will not divert the sale of the
PRODUCT outside the TERRITORY.  If such assurance cannot be timely obtained,
ABBOTT shall, if permitted under local laws, cease (or cause its AFFILIATES to
cease) further sales of all PRODUCTS to such THIRD PARTY until reasonable
assurance has been obtained from such THIRD PARTY that it will cease its resale
or export activities with respect to such PRODUCT.  ABBOTT agrees that, with
respect to its procedures related to limiting resale or export of the PRODUCTS
by THIRD PARTIES, in addition to the foregoing, ABBOTT will treat the PRODUCTS
similarly to other ABBOTT products.  Furthermore, the PARTIES agree that if,
despite the foregoing, the resale or export of the PRODUCTS by THIRD PARTIES
results in significant negative economic consequences to MEDIMMUNE, the PARTIES
will meet in good faith to negotiate an appropriate resolution to the situation.

 

ABBOTT will not, without MEDIMMUNE’S written consent, (a) discount the selling
price of any PRODUCT in order to promote the sales of other products of ABBOTT,
or (b) bundle the PRODUCTS for sale with any other products (including other
PRODUCTS).  ABBOTT agrees that in all cases it will conduct all price
negotiations in good faith on an arms length basis.

 

2.3                               LABELING AND PACKAGING.  ABBOTT shall prepare
all labeling, packaging and package inserts for PRODUCTS in conformity with
regulatory guidelines in each country of the TERRITORY, which labeling shall
clearly indicate that the PRODUCT is manufactured by or on behalf of MEDIMMUNE
and is being distributed by ABBOTT, to the extent that such statements are
allowed under the applicable laws and regulations in any particular country of
the TERRITORY.

 

ABBOTT shall submit the company core datasheet (CCDS) and packaging to be used
for PRODUCT in the MAJOR MARKETS to MEDIMMUNE for approval, which approval shall
not unreasonably be withheld. If the proposed local labeling for a country in a
MAJOR MARKET: (a) is materially changed from the CCDS previously approved by
MEDIMMUNE  pursuant to this Section 2.3, (b) is approved for such country more
than two (2) CONTRACT YEARS earlier, or (c) is reasonably requested to be
submitted for review by MEDIMMUNE (provided however that, MEDIMMUNE may make
such request to review no more than once annually), ABBOTT shall submit such
labeling to MEDIMMUNE for approval, which approval shall not unreasonably be
withheld. In all cases, MEDIMMUNE shall be deemed to have approved such
submitted labeling, packaging or packaging inserts unless MEDIMMUNE provides
ABBOTT written

 

7

--------------------------------------------------------------------------------


 

objection or approval thereto within twenty (20) days after receipt thereof, but
in no event later than ten (10) days prior to any applicable regulatory deadline
(assuming timely notification by ABBOTT at least thirty (30) days before such
deadline).

 

2.4                               SUBDISTRIBUTORS.  ABBOTT agrees not to sell
the PRODUCTS through subdistributors without the written consent of MEDIMMUNE,
which consent shall not be unreasonably withheld. If such consent is granted,
ABBOTT shall remain fully liable and responsible to MEDIMMUNE for the activities
of a subdistributor appointed by ABBOTT and will monitor any subdistributors to
ensure that such subdistributors actions are not inconsistent with the
obligations of ABBOTT under this AGREEMENT.

 

2.5                               RIGHT OF FIRST OFFER.  If at any time during
the TERM, MEDIMMUNE develops and has marketing rights to [***] (“COMPETING
PRODUCT”) and MEDIMMUNE desires to grant rights to distribute a COMPETING
PRODUCT in one or more countries of the TERRITORY, then MEDIMMUNE shall first
notify ABBOTT in writing that it is seeking to appoint such a distributor and
if, within thirty (30) days after such written notice, ABBOTT notifies MEDIMMUNE
in writing that ABBOTT is interested in becoming that distributor, then
MEDIMMUNE and ABBOTT shall negotiate in good faith the terms and conditions of a
distribution agreement for such COMPETING PRODUCT in such countries.  If the
PARTIES do not reach agreement as to the terms and conditions of such a
distribution agreement within sixty (60) days after MEDIMMUNE receives such
written notice from ABBOTT or ABBOTT does not notify MEDIMMUNE in writing of
ABBOTT’s interest within the thirty (30) day period after the written notice
from MEDIMMUNE, then MEDIMMUNE may grant such rights to a THIRD PARTY. 
Notwithstanding the foregoing, in the event the PARTIES were unable to reach an
agreement as to the terms and conditions, MEDIMMUNE shall not offer such
appointment to a THIRD PARTY on  terms and conditions that are, on the whole,
more favorable considering the economic value of the transaction, without first
offering such terms and conditions to ABBOTT.  Neither PARTY shall have the
obligation to enter into an agreement with respect to distribution of a
COMPETING PRODUCT and neither shall have liability for failing to enter into any
such agreement.  Notwithstanding anything in this Section 2.5 to the contrary,
MEDIMMUNE may, itself, distribute a COMPETING PRODUCT in the TERRITORY through
local wholesale distribution channels without first offering distribution rights
to ABBOTT under this Section 2.5, provided that any THIRD PARTY appointed by
MEDIMMUNE for such local distribution shall not market or promote the PRODUCT in
the TERRITORY.

 

3.                                      PURCHASE OF PRODUCTS

 

3.1                               (a)                                 
REQUIREMENTS.  Subject to the terms and conditions of this AGREEMENT, during
 the TERM of this AGREEMENT, MEDIMMUNE shall sell exclusively to ABBOTT and
ABBOTT shall purchase, exclusively from MEDIMMUNE, ABBOTT’s requirements of each
PRODUCT for sale in the TERRITORY.  ABBOTT shall pay the price for such PRODUCT
as set forth in Section 3.2.

 

(b)                                 SUPPLY PLANNING. Subject to the availability
of PRODUCT from MEDIMMUNE, ABBOTT shall maintain sufficient inventories of
PRODUCT to enable ABBOTT to effectively satisfy demand for PRODUCT in the
TERRITORY.  Subject to Section 3.6, MEDIMMUNE shall use COMMERCIALLY REASONABLE
EFFORTS to establish and maintain a manufacturing schedule and inventory on-hand
of each PRODUCT sufficient to

 

8

--------------------------------------------------------------------------------


 

supply ABBOTT’s demands of such PRODUCT, in 50 mg and 100 mg presentations (or
any other presentations that may be approved by the Manufacturing Steering
Committee) as set forth in the forecasts submitted by ABBOTT in accordance with
the terms of Section 5 hereof.

 

3.2                               PRODUCT PRICE.  Certain definitions related to
this Section 3.2 are set forth in Exhibit 3.2 which is hereby incorporated by
reference.

 

(a)                                  INVOICE/PAYMENT.  MEDIMMUNE shall invoice
ABBOTT for all PRODUCT delivered by MEDIMMUNE to the carrier and ABBOTT shall
pay MEDIMMUNE for such PRODUCT, all in accordance with this Section 3.2.  The
invoice amount shall be denominated in U.S. Dollars.  MEDIMMUNE shall forward
all invoices for PRODUCT ordered hereunder to a U.S. location as designated by
ABBOTT.  The invoice submitted by MEDIMMUNE shall include a statement of the
royalties owed by MEDIMMUNE to THIRD PARTIES on the PRODUCT for the purposes of
determining the BASE PRICE.

 

(b)                                 MINIMUM PRICE/INVOICE PRICE.  No earlier
than delivery of PRODUCT to the carrier, MEDIMMUNE shall invoice ABBOTT at the
MINIMUM PRICE for such PRODUCT multiplied by the number of UNITS of PRODUCT
delivered to the carrier, and ABBOTT shall pay MEDIMMUNE the total amount shown
on such invoice (the “INVOICE PRICE”) within forty-five (45) days after the date
of invoice.  The MINIMUM PRICE shall be non-refundable.

 

(c)                                  FINAL PRICE.  Within forty-five (45) days
after the end of each CALENDAR QUARTER, ABBOTT shall pay MEDIMMUNE (without the
need for any further invoice) the difference between (i) the aggregate FINAL
PRICE and (ii) the aggregate INVOICE PRICE for all UNITS of PRODUCT sold by
ABBOTT during such CALENDAR QUARTER plus the aggregate amount, if any, paid by
ABBOTT for FIRST SEASON PRE-APPROVAL PRODUCT in connection with REGULATORY
APPROVAL and in accordance with Section 3.2(e).  For any CALENDAR QUARTER, if
the aggregate INVOICE PRICE for all PRODUCT sold by ABBOTT during that CALENDAR
QUARTER (as determined by specific identification) plus the aggregate amount, if
any, paid by ABBOTT for FIRST SEASON PRE-APPROVAL PRODUCT in connection with
REGULATORY APPROVAL and in accordance with Section 3.2(e) is greater than the
aggregate FINAL PRICE for all PRODUCT sold by ABBOTT during that CALENDAR
QUARTER, then ABBOTT shall forfeit the excess amount paid.  This determination
will be conducted with specific identification of and separate calculation of
each inventory layer and each UNIT type.  For clarity, the calculation of FINAL
PRICE will not include SAMPLES (i.e., ABBOTT shall only be obligated to pay the
INVOICE PRICE for such SAMPLES).

 

(d)                                 EXPIRED, UNSOLD PRODUCT.  On December 15 of
each CONTRACT YEAR and within forty-five (45) days of the last day of the TERM,
ABBOTT shall pay MEDIMMUNE (without the need of any further invoice), the
difference between the FINAL PRICE and the INVOICE PRICE for all UNITS of
PRODUCT not sold by ABBOTT that expired during the period between October 1 of
the previous CONTRACT YEAR and September 30 of the subject CONTRACT YEAR (or the
last day of the TERM in the case of the last CONTRACT YEAR), other than FIRST
SEASON PRE-APPROVAL

 

9

--------------------------------------------------------------------------------


 

PRODUCT.  If the INVOICE PRICE is greater than the FINAL PRICE, then ABBOTT
shall forfeit the excess amount paid.  This payment shall include a report with
respect to the expired vials for the applicable period.

 

(e)                                  FIRST SEASON PRE-APPROVAL PRODUCT.  Within
thirty (30) days after receipt of REGULATORY APPROVAL in any country in the
MAJOR MARKETS, for all FIRST SEASON PRE-APPROVAL PRODUCT that has not expired
and has a remaining shelf life as of the time of REGULATORY APPROVAL of [***] or
greater, ABBOTT shall pay MEDIMMUNE the difference between (a) the INVOICE PRICE
ABBOTT would have been obligated to pay to MEDIMMUNE had such PRODUCT initially
not been designated FIRST SEASON PRE-APPROVAL PRODUCT and (b) the INVOICE PRICE
initially paid by ABBOTT for such PRODUCT.  The additional payment together with
the initial payment shall be deemed to be the aggregate nonrefundable minimum
price for the applicable PRODUCT.  With respect to FIRST SEASON PRE-APPROVAL
PRODUCT that has a remaining shelf life as of the time of REGULATORY APPROVAL of
less than [***], ABBOTT shall have no payment obligation upon receipt of
REGULATORY APPROVAL, but if such PRODUCT is sold by ABBOTT, then ABBOTT shall
pay MEDIMMUNE the FINAL PRICE less the INVOICE PRICE for such PRODUCT in the
CALENDAR QUARTER in which it is sold in accordance with Section 3.2(c). With
respect to FIRST SEASON PRE-APPROVAL PRODUCT that, as of the time of REGULATORY
APPROVAL,  has expired or has a remaining shelf life of less than [***] and is
not subsequently sold by ABBOTT, ABBOTT shall have no payment obligations to
MEDIMMUNE other than the INVOICE PRICE paid for such PRODUCT in accordance with
Section 3.2(b).

 

(f)                                    FOREIGN EXCHANGE CALCULATION.  Whenever
conversion from any currency into U.S. Dollars shall be required under this
AGREEMENT (e.g., for the determination of NET SALES), such conversion shall be
completed for each month of the CALENDAR QUARTER as follows:  the value to be
converted shall be calculated with respect to each country in local currency and
then converted into U.S. dollars based on the average rate of exchange for that
month (based on daily noon buying rates for cable transfers in New York City
certified for customs purposes by the Federal Reserve Bank of New York,
available on the website for the Board of Governors of the Federal Reserve
System (or any successor entity)).  In connection with its payment obligations
each CALENDAR QUARTER, ABBOTT will provide electronically to MEDIMMUNE a
detailed reconciliation, in form and substance reasonably acceptable to
MEDIMMUNE, showing the rates used, confirming the source of the rates used and
the conversion calculations.

 

(g)                                 NET SALES DOCUMENTATION.  With each
quarterly payment, ABBOTT shall deliver to MEDIMMUNE a full and accurate
accounting to include at least the following information:

 

(i)                                     Quantity of each PRODUCT sold and/or
withdrawn by transaction type (by country, by month) by ABBOTT and its
AFFILIATES.

 

10

--------------------------------------------------------------------------------


 

(ii)                                  Total amount invoiced for each PRODUCT (by
country, by month) in local currency.

 

(iii)                               Calculation of NET SALES (by country, by
month) in local currency for each PRODUCT.

 

(iv)                              Exchange rates for converting each local
currency into U.S. Dollars showing the source conversion rates used in
accordance with Section 3.2(f) for each month of the CALENDAR QUARTER.

 

(v)                                 NET SALES in U.S. dollars in each country
for each PRODUCT.

 

(vi)                              Total compensation payable to MEDIMMUNE; or to
be credited to ABBOTT in accordance with Section 3.2(e).

 

(h)                                 INVENTORY RECONCILIATION REPORT.  Within
forty-five (45) days following the end of each CONTRACT YEAR, ABBOTT shall
provide MEDIMMUNE an inventory reconciliation for such CONTRACT YEAR.

 

(i)                                     ABBOTT BOOKS AND RECORDS.  ABBOTT shall
keep, and shall cause each of its AFFILIATES to keep full and accurate books of
account containing all particulars that may be necessary for the purpose of
calculating all payments payable to MEDIMMUNE. Such books of account shall be
kept at their principal place of business and, with all necessary supporting
data shall, for the next two (2) years following the end of the calendar year to
which each shall pertain be open for inspection by an independent certified
accountant selected by MEDIMMUNE and reasonably acceptable to ABBOTT upon
reasonable notice during normal business hours, at MEDIMMUNE’s expense, for the
sole purpose of verifying payments or compliance with this AGREEMENT, but in no
event more than once in each calendar year. All information and data offered
shall be used only for the purpose of verifying payments.  The independent
certified public accountant performing any such audit shall not disclose to
MEDIMMUNE or to any other Person any confidential information of ABBOTT or any
of its AFFILIATES.  The independent certified public accountant shall report to
MEDIMMUNE only the results of such audit and only such underlying facts as is
necessary to explain the results of such audit.  In the event that such
inspection shall indicate that in any CONTRACT YEAR that the payments which
should have been paid by ABBOTT are at least five percent (5%) greater than
those which were actually paid by ABBOTT, then ABBOTT shall pay the cost of such
inspection. All underpayments are immediately due and payable.

 

(j)                                     PRODUCT EXPIRATION.  All expired PRODUCT
in ABBOTT’s possession shall be immediately destroyed by ABBOTT, at ABBOTT’s
expense, and evidence of such destruction shall be sent to MEDIMMUNE.

 

(k)                                  REPORTS.  Within forty-five (45) days
following the end of each CALENDAR QUARTER, as part of the report under
Section 3.2(c), ABBOTT shall provide to MEDIMMUNE a written country-by-country
and PRODUCT-by-PRODUCT report of the inventory and sales of each PRODUCT during
each month of such CALENDAR QUARTER.

 

11

--------------------------------------------------------------------------------


 

(l)                                     MEDIMMUNE BOOKS AND RECORDS.  MEDIMMUNE
shall keep, and shall cause each of its AFFILIATES to keep full and accurate
books of account containing all particulars that may be necessary for the
purpose of calculating all THIRD PARTY royalties on the PRODUCT owing and/or
paid by MEDIMMUNE and the calculation of the COST OF GOODS.  Such books of
account shall be kept at their principal place of business and, with all
necessary supporting data shall, for the next two (2) years following the end of
the calendar year to which each shall pertain be open for inspection by an
independent certified public accountant selected by ABBOTT and reasonably
acceptable to MEDIMMUNE upon verifying such royalties or compliance with this
AGREEMENT, but in no event more than once in each calendar year.  All
information and data offered shall be used only for such purpose.  The
independent certified public accountant performing any such audit shall not
disclose to ABBOTT or to any other Person any confidential information of
MEDIMMUNE or any of its AFFILIATES.  The independent certified public accountant
shall report to ABBOTT only the results of such audit and only such underlying
facts as is necessary to explain the results of such audit.  In the event that
such inspection shall indicate that in any CONTRACT YEAR, the THIRD PARTY
royalties reported as owed and/or paid by MEDIMMUNE  or the calculation of the
COST OF GOODS are at least five percent (5%) greater than those which were
actually owed and/or paid by MEDIMMUNE, then MEDIMMUNE shall pay the cost of
such inspection.  All amounts reported as owed and/or paid for THIRD PARTY
royalties which are in excess of the amounts actually owed and/or paid by
MEDIMMUNE on the PRODUCT shall immediately be credited against any and all
amounts due and owing by ABBOTT to MEDIMMUNE under this AGREEMENT.

 

3.3                               [Reserved.]

 

3.4                               REVERSION EVENT.

 

(a)                                  REVERSION EVENT.  A REVERSION EVENT will be
deemed to have occurred if:

 

(i)                                     MEDIMMUNE is required by a REGULATORY
AUTHORITY in any country in the MAJOR MARKETS to discontinue due to a safety
concern or other reason beyond the control of MEDIMMUNE, the development of
NUMAX prior to obtaining REGULATORY APPROVAL for NUMAX in such country;
provided, however, that, a suspension of development activities for the purpose
of redesigning the protocols in response to a regulatory request or action shall
not be considered a discontinuation of development for purposes of this
subsection;

 

(ii)                                  the PARTIES mutually agree in writing that
the development of NUMAX should be discontinued prior to the filing for
REGULATORY APPROVAL of NUMAX in any country in the MAJOR MARKET due to material
adverse deviations from the anticipated safety profile for NUMAX that arise or
become known to either PARTY after the EFFECTIVE DATE;

 

12

--------------------------------------------------------------------------------


 

(iii)                               [***]: (A) NUMAX has not received REGULATORY
APPROVAL in at least [***] of the MAJOR MARKETS, and (B) all pivotal clinical
trials for NUMAX in all countries of the MAJOR MARKETS, including but not
limited to the PHASE III CLINICAL TRIAL, have been terminated;

 

(iv)                              the PHASE III CLINICAL TRIAL is stopped
voluntarily by MEDIMMUNE; provided, however, that, a suspension of the PHASE III
CLINICAL TRIAL for the purpose of redesigning the protocols in response to a
regulatory request or action shall not be considered a stoppage of the PHASE III
CLINICAL TRIAL for purposes of this subsection;

 

(v)                                 the PHASE III CLINICAL TRIAL is (A)
permanently discontinued or (B) suspended and reasonably estimated to be delayed
for more than [***] from the date of suspension as a result of action or
inaction by a THIRD PARTY or by MEDIMMUNE, in either case as a result of gross
negligence or willful misconduct by MEDIMMUNE in the execution of (but not the
design, analysis, interpretation or any other aspect of) the PHASE III CLINICAL
TRIAL (e.g., for failure to pay the necessary clinical research organization(s)
to complete the trial).

 

Notwithstanding the foregoing, in the event that the PHASE III CLINICAL TRIAL is
ongoing on or after [***] and NUMAX has not been approved in at least [***] of
the MAJOR MARKETS, then at any time after [***], subject to the limitation in
Section 3.4(b), ABBOTT shall have the sole discretion to declare a REVERSION
EVENT upon ninety (90) days written notice to MEDIMMUNE.

 

With respect to Section 3.2(a)(v) above, a REVERSION EVENT shall only be deemed
to have occurred upon a finding of gross negligence or willful misconduct by a
court of competent jurisdiction (or in accordance with the alternate dispute
resolution mechanism set forth provided for in Section 15.7).  If, as a result,
a REVERSION EVENT has been deemed to have occurred and MEDIMMUNE cures the cause
of the discontinuation or delay within one (1) year following the occurrence of
such REVERSION EVENT, then no later than forty-five (45) days after any notice
of cure, ABBOTT shall have the right, in its sole discretion and with written
notice to MEDIMMUNE, to declare that a REVERSION EVENT did not take place, in
which case ABBOTT’s rights to NUMAX shall be reinstated as if such REVERSION
EVENT had not occurred and the FINAL PRICE from that point forward shall also be
calculated as if a REVERSION EVENT had not occurred.  In addition, no later than
thirty (30) days after the reinstatement of ABBOTT’s rights hereunder, ABBOTT
shall pay MEDIMMUNE [***] of the total amount of any excess of the FINAL PRICE
that would have been paid if the REVERSION EVENT had not occurred over the total
amount of the FINAL PRICE that was actually paid during the period that such
REVERSION EVENT existed.

 

(b)                                 LIMITATION ON REVERSION EVENT. 
Notwithstanding anything Section 3.4(a) to the contrary, if, upon receipt of
REGULATORY APPROVAL in [***] of the MAJOR MARKETS a REVERSION EVENT has not
previously occurred or been declared, then for the remainder of the TERM this
Section 3.4 shall be

 

13

--------------------------------------------------------------------------------


 

deemed null and void (i.e., there shall not be a REVERSION EVENT at any time
thereafter).

 

3.5                               REASONABLE EFFORTS TO SUPPLY.  Subject to this
Section 3.5 and Section 5.2, MEDIMMUNE agrees to use its COMMERCIALLY REASONABLE
EFFORTS to supply ABBOTT with ABBOTT’s requirements of each of the PRODUCTS for
sale to customers in the TERRITORY.  Following the LAUNCH of NUMAX in any
country in the TERRITORY, MEDIMMUNE shall continue to supply SYNAGIS to ABBOTT
for sale in all countries in the TERRITORY in which the relevant REGULATORY
AUTHORITIES have refused to permit ABBOTT to remove SYNAGIS from the market or
in which the transition of the market from SYNAGIS to NUMAX has not, in ABBOTT’s
determination after consultation with the Manufacturing Steering Committee, been
completed.  ABBOTT shall use COMMERCIALLY REASONABLE EFFORTS to discontinue
older PRODUCTS or formulations of PRODUCTS (including, but not limited to, the
lyophilized formulation of SYNAGIS) or to transition from one PRODUCT to another
as such new formulations or PRODUCTS are made available by MEDIMMUNE per the
direction of the Manufacturing Steering Committee.

 

3.6                               SHORTAGE AND ALLOCATION.  MEDIMMUNE’s
obligation to supply PRODUCT under Section 3.1 hereof shall at all times be
subject to the condition that MEDIMMUNE is able to obtain or make a sufficient
supply of such PRODUCT for sale both inside and outside of the TERRITORY. In the
event that PRODUCT available to MEDIMMUNE is in short supply, MEDIMMUNE shall
notify ABBOTT of such shortage as soon as possible. In the event there is a
short supply of PRODUCT and MEDIMMUNE cannot supply PRODUCT to ABBOTT in an
amount equal to ABBOTT’s FIRM ORDER, then MEDIMMUNE shall allocate available
PRODUCT to ABBOTT in each month that such a shortfall exists (and in each month
thereafter until the shortfall to ABBOTT is remedied) in an amount equal to the
product of (a) the amount of available PRODUCT for that month and (b) a fraction
the numerator of which is (1) the aggregate quantity of FIRM ORDERS made by
ABBOTT over the subsequent [***] period including the shortfall month and the
denominator of which is (2) the sum of (x) the aggregate quantity of FIRM ORDERS
made by ABBOTT over the subsequent [***] period including the shortfall months
and (y) the aggregate quantity of PRODUCT over the same [***] period required by
MEDIMMUNE outside the TERRITORY by reference to FIRM ORDERS placed with THIRD
PARTY MANUFACTURERS for MEDIMMUNE’s requirements and the amount to be produced
at a MEDIMMUNE facility for MEDIMMUNE’s requirements, in each case outside the
TERRITORY.  Notwithstanding the foregoing, provided that ABBOTT has previously
requested or consented in writing to the discontinuation of a PRODUCT in one or
more countries of the TERRITORY, MEDIMMUNE will not be required to provide such
PRODUCT in such countries for the remainder of the TERM.

 

3.7                               [Reserved.]

 

3.8                               MINIMUM SALE THRESHHOLD.  Notwithstanding
anything to the contrary herein, in the event that the NET SALES of all PRODUCTS
in the TERRITORY fails to exceed [***] in any CONTRACT YEAR, unless ABBOTT pays
to MEDIMMUNE, within thirty (30) days following the end of the CONTRACT YEAR,
[***] of the difference between [***] and the NET SALES achieved by ABBOTT,
MEDIMMUNE may, at its sole discretion, convert the exclusive rights granted
herein to non-exclusive rights in the TERRITORY.

 

14

--------------------------------------------------------------------------------


 

The PARTIES agree that the [***] minimum sales threshold referenced in the
preceding paragraph will be reduced as follows in the event that ABBOTT’s rights
to a PRODUCT in one or more countries are terminated pursuant to Section 14.3:

 

(a)                                  if ABBOTT terminates its right to Canada,
the minimum sales threshold will be reduced by [***];

 

(b)                                 if ABBOTT terminates its right to all of the
countries of the European Union, the minimum sales threshold will be reduced by
[***]; and

 

(c)                                  if ABBOTT terminates its right to Japan,
the minimum sales threshold will be reduced by [***].

 

(b)                                 ABBOTT shall be excused from its minimum
sales obligations under this Section 3.8 with respect to any CONTRACT YEAR in
which the failure to meet such minimum sales requirement is related to: (i) a
failure by MEDIMMUNE to fill ABBOTT’s FIRM ORDERS during such CONTRACT YEAR,
(ii) MEDIMMUNE’s failure to promptly replace material quantities of defective or
non-conforming PRODUCT, or (iii) as a result of a THIRD PARTY selling a product
in the TERRITORY which infringes a granted patent in the TERRITORY which is
based on Patent Cooperation Treaty Application [***] and the net sales of the
infringing THIRD PARTY product is [***] of ABBOTT’s NET SALES of PRODUCT in the
TERRITORY in the applicable CONTRACT YEAR; provided, however that, if ABBOTT’s
failure to meet such obligations is not wholly due to a cause set forth in
subsections (i), (ii) or (iii) above, then applicable minimum sales obligation
threshold will be prorated to the extent such cause impaired ABBOTT’s ability to
meet its obligations.

 

4.                                      DELIVERY, PAYMENT AND RISK OF LOSS

 

4.1                               (a)                                 
CURRENCY.  All payments under this AGREEMENT shall be remitted in immediately
available funds. Unless otherwise agreed between the PARTIES all payments shall
be in U.S. Dollars.

 

(b)                                 LATE FEES.  In the event that any payment
due hereunder is not made when due, the payment shall accrue interest beginning
on the first day of the month following the date when such payment was due,
calculated at the annual rate of the sum of (i) two percent (2%) plus (ii) the
prime interest rate quoted by Citibank, N.A., New York, New York, on the date
such payment is due, or on the date payment is made, whichever is higher, the
interest being compounded on the last day of each calendar month; provided that
in no event shall said annual rate exceed the maximum legal interest rate for
corporations. Such payment when made shall be accompanied by all interest
accrued.  Said interest and the payment and acceptance thereof shall not negate
or waive the right of MEDIMMUNE to any other remedy, legal or equitable, to
which MEDIMMUNE may be entitled because of the delinquency of the payment.

 

4.2                               TITLE AND RISK OF LOSS.  Title to PRODUCT sold
hereunder, and risk of loss with respect to such PRODUCT, shall pass to ABBOTT
upon delivery of the PRODUCT to a carrier designated by ABBOTT at the place at
which the PRODUCT is manufactured or

 

15

--------------------------------------------------------------------------------


 

stored. Upon the passage of title, MEDIMMUNE’s liability with respect to risk of
loss shall cease, and ABBOTT shall be the owner of such PRODUCT for all
purposes, including, without limitation, the marketing, sale and setting of
prices for the PRODUCT sold by ABBOTT to its customers.  ABBOTT shall, in
writing, provide MEDIMMUNE with instructions regarding the  delivery destination
for each order of the PRODUCT and MEDIMMUNE shall arrange the shipment of each
order in accordance with such instructions. ABBOTT shall be responsible for the
cost of freight and insurance with respect to each shipment of the PRODUCTS.

 

4.3                               CONFLICTING TERMS.  No provision on ABBOTT’s
purchase order forms which may purport to impose different conditions upon the
parties hereto shall modify the terms of this AGREEMENT.

 

5.                                      FORECASTS AND ORDERS

 

5.1                                 (a)                                 
FORECASTS.  ABBOTT shall provide MEDIMMUNE, on or before the tenth day of the
last month of each CALENDAR QUARTER, with a three-year product forecast planning
horizon for each PRODUCT.   The rolling forecasts are to be broken down to
single months and shall include the anticipated quantity of PRODUCT in terms of
the formulation and presentation of each PRODUCT. The forecasts for each PRODUCT
within the first year (months 1 through 12) are FIRM ORDERS and cannot be
changed and the forecasts for the second year (month 13 through 24) are partly
binding forecasts which means that the forecasts can be changed within this
period. The forecasts can be increased in consultation with the Manufacturing
Steering Committee, but are limited to the following restrictions when
decreased:

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

The forecast for the third year (months 25-36) is a non-binding forecast.

 

Notwithstanding the foregoing, in the event that MEDIMMUNE assumes the
manufacture of any PRODUCT that is, as of the EFFECTIVE DATE, manufactured by a
THIRD PARTY MANUFACTURER, the PARTIES shall discuss, in good faith, an
adjustment to the forecast reductions that ABBOTT will be permitted.  If the
PARTIES cannot come to an agreement regarding any such adjustment, the forecast
reductions shall remain as set forth above.

 

Notwithstanding the foregoing, MEDIMMUNE shall use its COMMERCIALLY REASONABLE
EFFORTS to comply with unplanned changes in FIRM ORDERS, but shall not be held
liable for its inability to do so. In each FIRM ORDER for any month, ABBOTT
shall state, after consultation with MEDIMMUNE, a reasonable delivery
schedule for PRODUCTS to be delivered in that month.

 

Notwithstanding anything to the contrary in this Section 5.1(a), MEDIMMUNE
reserves the right to spread the supply of PRODUCT throughout the

 

16

--------------------------------------------------------------------------------


 

CONTRACT YEAR, provided that if the supply does not meet the specified order
dates, then the supply shall be reasonably related to ABBOTT’s demand
requirements for the PRODUCTS at the time of delivery in such CONTRACT YEAR.

 

(b)                                 NUDE VIALS.  All PRODUCT shall be supplied
to ABBOTT by MEDIMMUNE and shall be ordered by ABBOTT based on UNIT type;
without labeling, packaging and packaging inserts. ABBOTT shall be responsible
for the labeling, packaging and packaging inserts of PRODUCT at ABBOTT’s sole
cost and expense (subject to MEDIMMUNE’s approval right set forth in
Section 2.3).

 

(c)                                  MINIMUM ORDER QUANTITY.   Except as
otherwise provided in Section 5.2 below, forecasts and order totals for each
CONTRACT YEAR shall be a minimum of [***] 100mg equivalent vials for any one
formulation of PRODUCT (e.g., lyophilized SYNAGIS, the liquid formulation of
SYNAGIS or NUMAX) (“Minimum Order Quantity”).  Notwithstanding the foregoing,
during the period of conversion of the market to the liquid formulation of
SYNAGIS or to NUMAX,  ABBOTT shall, upon prior approval of the Manufacturing
Steering Committee, be entitled to order less than the Minimum Order Quantity. 
In any CONTRACT YEAR of conversion described above, in the event that ABBOTT
does not order the Minimum Order Quantity and has not obtained Manufacturing
Steering Committee approval, then ABBOTT shall pay MEDIMMUNE an amount equal to
the COST OF GOODS (plus royalties, if any, due by MEDIMMUNE to any THIRD PARTIES
on such COST OF GOODS) multiplied by the amount by which the number of UNITS
ordered by ABBOTT in any CONTRACT YEAR is less than the Minimum Order Quantity
(such amount, the “Deficiency”).  For the sake of clarity, in the event the
Manufacturing Steering Committee has approved the ordering of less than the
Minimum Order Quantity, ABBOTT shall not be liable to pay the Deficiency. 
ABBOTT shall pay MEDIMMUNE any amount due hereunder no later than thirty (30)
days after the end of the applicable CONTRACT YEAR.

 

5.2                                 SUPPLY HARMONIZATION.   ABBOTT and MEDIMMUNE
shall jointly create a steering committee (“Manufacturing Steering Committee”)
to coordinate: (a) the material management/supply chain logistics related to the
partial or complete conversion of one formulation of a PRODUCT to another
(including, but not limited to, the conversion from the lyophilized formulation
of SYNAGIS to the liquid formulation of SYNAGIS), (b) the manufacture and
distribution of the PRODUCTS in the event of the introduction of any PRODUCT or
formulation of the PRODUCT in the TERRITORY (including any related REGULATORY
FILINGS or communications related to REGULATORY APPROVAL thereof, but in each
such case only to the extent specifically related to the manufacture or
distribution of the PRODUCTS), (c) the development and management of change
control processes for any PRODUCT, (d) the development of an inventory
management process for any PRODUCT, (e) participation in THIRD PARTY
MANUFACTURER interactions, and (f) any adjustment of the minimum order
quantities set forth in Section 5.1(c) above, as necessary to facilitate any
launch of NUMAX or of the liquid formulation of SYNAGIS and to minimize the
amount of expired PRODUCT.  The Manufacturing Steering Committee shall develop
and implement plans for the initial introduction of the PRODUCT or conversion of
any formulation of the PRODUCT with the goal of  minimizing the amount of
expired PRODUCT or formulation upon conversion.  Except as otherwise provided
under Section 7.7(b), a deadlock with respect

 

17

--------------------------------------------------------------------------------


 

to any decision to be reached by the Manufacturing Steering Committee shall be
resolved by MEDIMMUNE; provided, however, that (i) the Manufacturing Steering
Committee may not wholly discontinue the production of either SYNAGIS or NUMAX
or an approved presentation (e.g., 50mg vials and 100mg vials) without ABBOTT’s
consent, and (ii) ABBOTT shall have the final decision making authority with
respect to the management of the inventory of PRODUCT and ordering of PRODUCT
consistent with Section 5.1.  The PARTIES shall use COMMERCIALLY REASONABLE
EFFORTS to convene the first Manufacturing Steering Committee meeting within
forty-five (45) days after the EFFECTIVE DATE and, thereafter the Manufacturing
Steering Committee shall convene as frequently as necessary, but not less than
once every CALENDAR QUARTER.

 

6.                                       REGULATORY AND CLINICAL DEVELOPMENT
ISSUES

 

6.1                               REGULATORY FILINGS AND FEES.  ABBOTT shall use
COMMERCIALLY REASONABLE EFFORTS to obtain REGULATORY APPROVAL for NUMAX in all
countries in the TERRITORY in which, in ABBOTT’s reasonable determination, the
market potential of NUMAX in such country warrants seeking such REGULATORY
APPROVAL, but at least in all countries in the MAJOR MARKETS, and to seek the
most favorable reimbursement rates for NUMAX in such countries (consistent with
applicable law).  MEDIMMUNE shall provide ABBOTT with any support and
documentation reasonably requested by ABBOTT to make such REGULATORY FILINGS. 
ABBOTT shall be solely responsible for the preparation, filing, presentation and
maintenance of all REGULATORY FILINGS and, subject to the satisfaction by
MEDIMMUNE of its obligations under this AGREEMENT, for obtaining all REGULATORY
APPROVALS for the PRODUCTS.  All REGULATORY APPROVALS for NUMAX shall be owned
by and held by ABBOTT or its AFFILIATES.  Except as otherwise specifically
provided under Sections 7.7 and 7.8, ABBOTT shall be responsible for all filing,
user and other administrative fees associated with: (a) the submission of
REGULATORY FILINGS for PRODUCT in the TERRITORY, and (b) for obtaining and
maintaining the REGULATORY APPROVALS for each PRODUCT in the TERRITORY.  ABBOTT
shall exercise COMMERCIALLY REASONABLE EFFORTS to maintain REGULATORY APPROVAL, 
pricing approval and reimbursement approval for each PRODUCT in each country of
the TERRITORY in which REGULATORY APPROVAL is obtained.  Notwithstanding
anything in the foregoing to the contrary, if the REGULATORY AUTHORITIES in any
country in the TERRITORY require one or more additional post-approval studies
(other than studies related to Discretionary Changes or Required Changes (which
are addressed in Section 7.7)) (“POST-APPROVAL STUDIES”) to obtain or maintain
REGULATORY APPROVAL, and ABBOTT reasonably determines that the cost of
conducting such POST-APPROVAL STUDIES is not commercially feasible in light of
the size and potential of the market for the PRODUCT in such country, MEDIMMUNE
may, but shall not be required to, conduct such required POST-APPROVAL STUDIES. 
Upon completion of such POST-APPROVAL STUDIES by MEDIMMUNE, ABBOTT shall be
entitled to assume the responsibility of obtaining REGULATORY APPROVAL in such
country provided that the PARTIES are able to successfully negotiate the
commercial terms by which MEDIMMUNE will be compensated for the actual costs
incurred by MEDIMMUNE in connection with the POST-APPROVAL STUDIES conducted by
MEDIMMUNE.  In the event that the PARTIES are unable to negotiate the terms of
compensation to MEDIMMUNE for the POST-APPROVAL STUDIES, ABBOTT’s rights to such
PRODUCT in such country shall be forfeited.  For the sake of

 

18

--------------------------------------------------------------------------------


 

clarity, a forfeiture of ABBOTT’s rights pursuant to the preceding sentence,
shall not be a considered a REVERSION EVENT for purposes of Section 3.4.

 

6.2                                 [Reserved.]

 

6.3                                 COMMUNICATION WITH REGULATORY AUTHORITIES. 
Except as otherwise specifically provided herein, ABBOTT shall have sole
responsibility for communicating with the REGULATORY AUTHORITIES in the
TERRITORY regarding all regulatory matters with respect to the PRODUCTS and
MEDIMMUNE shall have sole responsibility for communicating with any REGULATORY
AUTHORITIES outside the TERRITORY with respect to the PRODUCTS.  ABBOTT
acknowledges that prior to the EFFECTIVE DATE, MEDIMMUNE has had communications
with REGULATORY AUTHORITIES in the TERRITORY regarding NUMAX.  Accordingly, the
PARTIES agree to work cooperatively to transition responsibility to make
REGULATORY FILINGS to ABBOTT.

 

Each PARTY shall provide the other PARTY with an opportunity, in advance of any
REGULATORY FILING to, or material communications with, any REGULATORY AUTHORITY
in the MAJOR MARKETS or the United States to review and comment on all
REGULATORY FILINGS or communications (including written responses to any
REGULATORY AUTHORITY questions) regarding the PRODUCTS, including, but not
limited to any such REGULATORY FILINGS or communications related to the design
or conduct of a clinical trial for the PRODUCTS.  Notwithstanding the foregoing,
the filing PARTY shall, in its sole discretion, determine the timing, manner and
content of any submission to or communication with any REGULATORY AUTHORITY. 
Each PARTY shall provide the other PARTY with copies of all material written
communications between the PARTY and REGULATORY AUTHORITIES in the MAJOR MARKETS
or the United States and any adverse finding or communication, oral or written,
by any such REGULATORY AUTHORITIES regarding the PRODUCTS.

 

6.4                                 MEETINGS WITH REGULATORY AUTHORITIES.  Each
PARTY shall notify the other PARTY regarding upcoming meetings between the PARTY
and REGULATORY AUTHORITIES at which a matter material to obtaining or
maintaining REGULATORY APPROVAL of the PRODUCT in the MAJOR MARKETS or the
United States (including, but not limited to related to the design or conduct of
a clinical trial from which data is expected to be used towards REGULATORY
APPROVAL for such PRODUCT) in the jurisdiction governed by such REGULATORY
AUTHORITY is expected to be discussed.  No later than thirty (30) days prior to
any meeting with any REGULATORY AUTHORITIES in the MAJOR MARKETS or the United
States, the PARTIES shall convene to discuss the matter(s) to be addressed at
such meeting.  To the extent permissible, the non-filing PARTY shall have the
right to participate, at its own expense, in any such meeting between the PARTY
and the REGULATORY AUTHORITIES.  Each PARTY agrees that the non-filing PARTY’s
presence at such meeting shall be, at the discretion of the filing PARTY, in an
observational capacity only.  The filing PARTY shall have the sole discretion
regarding all presentations, discussions and statements made and strategies
employed at any meeting with REGULATORY AUTHORITIES.  Each PARTY’s obligation to
provide information under this Section 6.4, shall be limited to providing such
information as could reasonably be expected to affect the other PARTY’s
REGULATORY FILINGS.

 

19

--------------------------------------------------------------------------------


 

6.5                                 CLINICAL AND REGULATORY INFORMATION.

 

(a)                                  BY MEDIMMUNE.  To the extent not provided
to ABBOTT prior to the EFFECTIVE DATE and to the extent MEDIMMUNE develops or
has developed any data or information consistent with the terms of this
AGREEMENT that was not initially provided to MEDIMMUNE by ABBOTT,  MEDIMMUNE
shall, as soon as practical after the EFFECTIVE DATE and on a periodic basis,
provide ABBOTT with data and information that MEDIMMUNE has in its possession
with respect to NUMAX and the liquid formulation of SYNAGIS that is necessary
for ABBOTT to obtain appropriate REGULATORY APPROVALS in the TERRITORY, which
data and information may include, but would not be limited to, filings with the
FDA to the extent such information could reasonably be expected to affect
ABBOTT’s REGULATORY FILINGS in the TERRITORY.  Notwithstanding the foregoing,
primary source data will only be made available upon request from the REGULATORY
AUTHORITY where required for REGULATORY APPROVAL.  All such information provided
by MEDIMMUNE shall be in the English language.  MEDIMMUNE and ABBOTT shall,
through the DEVELOPMENT COMMITTEE, jointly coordinate the best regulatory
approach and filing strategy necessary to assure the successful submission and
approval of NUMAX and the liquid formulation of SYNAGIS in the TERRITORY. 
MEDIMMUNE shall provide ABBOTT reasonable technical assistance and cooperation
in connection with ABBOTT’s efforts in obtaining and maintaining REGULATORY
APPROVAL of NUMAX and the liquid formulation of SYNAGIS in each MAJOR MARKET. 
MEDIMMUNE shall provide ABBOTT access to MEDIMMUNE’s clinical database and
master SAS database upon reasonable notice solely to enable ABBOTT to
expediently respond to queries from REGULATORY AUTHORITIES in the TERRITORY
regarding the PRODUCTS, including but not limited to, data regarding the Phase
III pivotal clinical trials for SYNAGIS; provided, however, that any response to
such queries shall be first submitted to MEDIMMUNE for review and comment.  Any
analysis, reports and other materials prepared from the information provided
under this Section 5.5, will be made available to MEDIMMUNE consistent with
Section 7.1 and other applicable provisions of this AGREEMENT.   Such analysis,
reports and other materials shall be used for the sole purpose of obtaining
REGULATORY APPROVAL or for any other purpose approved by the DEVELOPMENT
COMMITTEE.

 

(b)                                 BY ABBOTT.  To the extent not provided to
MEDIMMUNE prior to the EFFECTIVE DATE and to the extent ABBOTT develops or has
developed any data or information consistent with the terms of this AGREEMENT
that was not initially provided to ABBOTT by MEDIMMUNE, ABBOTT shall, as soon as
practical after the EFFECTIVE DATE and on a periodic basis, provide MEDIMMUNE
with data and information that ABBOTT has in its possession with respect to
NUMAX and the liquid formulation of SYNAGIS that is necessary for MEDIMMUNE to
obtain appropriate REGULATORY APPROVALS outside the TERRITORY, which data and
information may include, but would not be limited to, filings with the
REGULATORY AUTHORITIES in the MAJOR MARKETS to the extent such information could
reasonably be expected to affect MEDIMMUNE’s REGULATORY FILINGS outside the
TERRITORY.  Notwithstanding the foregoing, primary source data will only be made
available upon request from the REGULATORY

 

20

--------------------------------------------------------------------------------


 

AUTHORITY where required for REGULATORY APPROVAL.  All such information provided
by ABBOTT shall be in the English language.  ABBOTT shall provide MEDIMMUNE
reasonable technical assistance and cooperation in connection with MEDIMMUNE’s
access of data for the purpose of obtaining and obtaining and maintaining
REGULATORY APPROVAL of NUMAX and the liquid formulation of SYNAGIS outside of
the TERRITORY.  ABBOTT shall provide MEDIMMUNE access to ABBOTT’s clinical
database and master SAS database upon reasonable notice solely to enable
MEDIMMUNE to expediently respond to queries from REGULATORY AUTHORITIES outside
the TERRITORY regarding the PRODUCTS.  Any analysis, reports and other materials
prepared from the information provided under this Section 5.5, will be made
available to ABBOTT consistent with Section 7.1 and other applicable provisions
of this AGREEMENT.   Such analysis, reports and other materials shall be used
for the sole purpose of obtaining REGULATORY APPROVAL or for any other purpose
approved by the DEVELOPMENT COMMITTEE.

 

6.6                                 JOINT DEVELOPMENT COMMITTEE.

 

(a)                                  The PARTIES agree to form a joint
DEVELOPMENT COMMITTEE comprised of senior management of each PARTY (“DEVELOPMENT
COMMITTEE”).  The PARTIES shall use COMMERCIALLY REASONABLE EFFORTS to have a
meeting of the DEVELOPMENT COMMITTEE within forty-five days after the EFFECTIVE
DATE and thereafter once every CALENDAR QUARTER, or more frequently if mutually
agreed upon by the PARTIES, (i) to discuss and coordinate clinical development
plans for PRODUCTS, (ii) to update the other PARTY on and discuss the design,
analysis plan, execution plan, timeline of any proposed clinical trial and any
related proposal developed in accordance with the clinical development plans
(provided however that the PHASE III CLINICAL TRIAL and any other existing
ongoing clinical trials with respect to NUMAX and the liquid formulation of
SYNAGIS will not be subject to discussion under this Section 6.6), (iii) to
review and approve any proposed clinical trials of the PRODUCTS in the TERRITORY
consistent with Section 6.8, (iv) to coordinate the strategy of submissions of
the REGULATORY FILINGS to REGULATORY AUTHORITIES in the TERRITORY with respect
to NUMAX, (v) to review and approve or reject the publication of data and
information with respect to the PRODUCTS as set forth in Section 6.11 and (vi)
to provide updates of the status of and coordinate completion of the project to
remove animal proteins from the working cell banks for the PRODUCT.   The
DEVELOPMENT COMMITTEE shall not make the decision to take any action or inaction
which conflicts with or fails to conform to the applicable laws in any country
in the TERRITORY.  A deadlock with respect to any matter submitted to the
DEVELOPMENT COMMITTEE shall be referred to the respective executive officers of
the PARTIES for resolution, who shall have ten (10) business days to resolve the
deadlock.  If such executive officers are unable to resolve the deadlock,
MEDIMMUNE shall have the final decision with respect to the deadlock.  For
clarity, no clinical trials for PRODUCTS will be initiated by ABBOTT without
approval of the DEVELOPMENT COMMITTEE.

 

(b)                                 MEDIMMUNE shall periodically, and at least
semi-annually, submit comprehensive and complete reports to the DEVELOPMENT
COMMITTEE, in MEDIMMUNE’s format, regarding activities undertaken by or on
behalf of

 

21

--------------------------------------------------------------------------------


 

MEDIMMUNE with respect to the development of NUMAX, and specifically on
activities and  studies/trials undertaken by MEDIMMUNE pursuant to MEDIMMUNE’s
development plan for NUMAX, including their progress, status and outcome as well
as major findings and major decision points, as applicable, so as to keep the
DEVELOPMENT COMMITTEE fully advised of MEDIMMUNE’s development activities with
respect to NUMAX.

 

(c)                                  ABBOTT shall periodically, and at least
semi-annually, submit comprehensive and complete reports to the DEVELOPMENT
COMMITTEE, in ABBOTT’s format, regarding activities previously approved by the
DEVELOPMENT COMMITTEE and undertaken by or on behalf of ABBOTT with respect to
the development of NUMAX, including their progress, status and outcome as well
as major findings and major decision points, as applicable, so as to  keep the
DEVELOPMENT COMMITTEE fully advised of ABBOTT’s development activities with
respect to NUMAX.

 

(d)                                 Notwithstanding anything in this Section 6.6
to the contrary, following approval of NUMAX by the REGULATORY AUTHORITIES in
the MAJOR MARKETS the PARTIES shall meet from time to time to review and revise
as necessary the obligations of the DEVELOPMENT COMMITTEE to meet regularly and
to receive regular reports (but any such changes will not, in any event, affect
the responsibilities of the DEVELOPMENT COMMITTEE set forth in this AGREEMENT).

 

6.7                                 [Reserved.]

 

6.8                                 CLINICAL TRIALS. 

 

(a)                                  MEDIMMUNE’S COMMITMENT.  MEDIMMUNE shall be
solely responsible for using its COMMERCIALLY REASONABLE EFFORTS to conduct (and
shall bear all costs and expenses related to conducting) the pre-approval
clinical development of NUMAX described in the Development Plans attached as
Exhibit 6.8 hereto, including all costs and expenses related to the PHASE III
CLINICAL TRIAL and, if required by the applicable REGULATORY AUTHORITIES for
approval of NUMAX, a safety study in patients with congenital heart disease for
approval of NUMAX in the MAJOR MARKETS and/or safety study(ies) for approval of
NUMAX in Japan (each, a “Safety Study” and collectively, the “Safety Studies”). 
For the purposes of the preceding sentence, a Safety Study shall mean a clinical
trial designed to show that NUMAX is safe in the indicated populations, but not
an efficacy study or a comparative study against SYNAGIS, regardless, in each
case, of whether any such study is also designed to show safety in the indicated
populations.  Notwithstanding anything in the foregoing to the contrary,
MEDIMMUNE shall have no obligation to conduct the Safety Studies if the
expenditures for the Safety Studies in the aggregate are reasonably projected by
the DEVELOPMENT COMMITTEE to be more than [***] or if the Safety Studies
collectively require enrollment of substantially more than [***] patients.

 

In addition, MEDIMMUNE agrees to be solely responsible for all pre-approval
clinical development costs and expenses related to any future indications (i.e.,
other than the indications to be sought based on the Development Plans) of

 

22

--------------------------------------------------------------------------------


 

NUMAX.  MEDIMMUNE acknowledges that ABBOTT shall have no responsibility to
provide funding for any clinical development cost and expenses solely for use
outside of the TERRITORY.  ABBOTT shall have the right to make recommendations
with respect to the design and execution of any clinical trials for NUMAX
through the DEVELOPMENT COMMITTEE and MEDIMMUNE agrees to consider any
recommendations made by ABBOTT with respect to any such clinical trials;
provided, however, that, ABBOTT may not alter or comment on the design of the
PHASE III CLINICAL TRIAL as in effect as of the EFFECTIVE DATE.  For clarity,
MEDIMMUNE shall have the right to terminate any clinical trials for which it is
responsible under this Section 6.8(a) to the extent it has expended COMMERCIALLY
REASONABLE EFFORTS and has determined that termination of such trial is
commercially appropriate under the circumstances.

 

(b)                                 ABBOTT’S COMMITMENT.  ABBOTT shall be solely
responsible for using its COMMERCIALLY REASONABLE EFFORTS to conduct (and shall
bear all costs and expenses related to conducting) pre-approval clinical trials
for NUMAX which are specific to a country in the TERRITORY other than those
described as MEDIMMUNE’s obligations under Section 6.8(a) and, as set forth in
Section 6.1, all POST-APPROVAL STUDIES of the PRODUCTS, in each case as approved
by the DEVELOPMENT COMMITTEE.  Notwithstanding the foregoing sentence, in the
event that MEDIMMUNE discontinues the [***] on or prior to [***] other than for
reasons associated with the safety or efficacy of NUMAX, then MEDIMMUNE hereby
agrees to conduct one or more pre-approval clinical trials proposed by ABBOTT
and approved by the DEVELOPMENT COMMITTEE.  MEDIMMUNE shall solely bear the
costs of such clinical trial(s) proposed by ABBOTT up to, but not more than,
[***].  Any costs associated with the conduct of such clinical trial(s) proposed
by ABBOTT in excess of [***] shall be borne by ABBOTT.

 

For clarity, ABBOTT shall have the right to terminate any clinical trials for
which it is responsible under this Section 6.8(b) to the extent it has expended
COMMERCIALLY REASONABLE EFFORTS and has determined that termination of such
trial is commercially appropriate under the circumstances.

 

(c)                                  COORDINATION.

 

(i)                                     Other than the obligations of each PARTY
to bear the cost and expenses of clinical trials as set forth in Section 6.8(a)
or Section 6.8(b), if any clinical trials are designed to be used for REGULATORY
APPROVAL in the TERRITORY and outside the TERRITORY, the PARTIES shall meet and
agree to discuss in good faith a reasonable allocation of costs and expenses
related to any such trials.

 

(ii)                                  Any clinical trials to be conducted by
either PARTY pursuant to this AGREEMENT must be approved in advance by the
DEVELOPMENT COMMITTEE; provided, however, that the DEVELOPMENT COMMITTEE shall
not have the right to alter the obligations of each PARTY to conduct clinical
trials to the

 

23

--------------------------------------------------------------------------------


 

                extent required pursuant to this Section 6.8 or the payment
obligation of the PARTIES.

 

(iii)                               Each PARTY shall exercise its COMMERCIALLY
REASONABLE EFFORTS to initiate a clinical trial as soon as practicable after
approval of such trial by the DEVELOPMENT COMMITTEE.

 

(iv)                              Where commercially reasonably, one PARTY may
request and the other PARTY may, but shall not be required to, allow requesting
PARTY to conduct one or more clinical trials on the other PARTY’s behalf, but
honoring any such request shall not alter the obligations to provide funding for
such clinical trials set forth in this Section 6.8.

 

(v)                                 For clarity, termination of a clinical trial
by either PARTY in accordance with this Section 6.8 shall not be deemed to
affect the rights of either PARTY provided elsewhere in this AGREEMENT as to the
effect of such termination.

 

6.9                                 REPRESENTATION WITH RESPECT TO CLINICAL
TRIALS.  MEDIMMUNE represents that on or prior to the EFFECTIVE DATE, MEDIMMUNE
has disclosed to ABBOTT: (a) all material aspects of the strategy, status and
results of the Development Plans, (b) all known results which have undergone a
complete analysis by MEDIMMUNE of any completed or unblinded clinical trials
conducted by MEDIMMUNE or any THIRD PARTY conducting such trials on behalf of
MEDIMMUNE as of the EFFECTIVE DATE, (c) all serious adverse event information
involving NUMAX that have been notified to MEDIMMUNE, and (d) all materials
aspects and findings of the PHASE III CLINICAL TRIAL.

 

6.10                           PUBLICATIONS.  Neither PARTY shall publish or
present the results of any research, development or any other information
relating to any PRODUCT without securing the prior approval of the DEVELOPMENT
COMMITTEE, including but not limited to, data presented with respect to any
PRODUCT at key medical meetings, releases developed by either PARTY in
conjunction with key medical institutions, and other releases used in support of
brand positioning and educational campaigns related to any PRODUCT.  The PARTY
desiring to publish any abstract, manuscript or presentation with respect to any
PRODUCT shall submit such document for review to the DEVELOPMENT COMMITTEE
sufficiently in advance of the proposed date of submission of the publication so
that, where reasonable under the circumstances, such DEVELOPMENT COMMITTEE has
at least forty-five (45) days to review the proposed publication.  The
DEVELOPMENT COMMITTEE will use its best efforts to expedite the review of any
publications that are time sensitive.  Either PARTY shall be entitled to use the
data provided by the other hereunder for the purposes of creating marketing and
promotional material for use by ABBOTT in the TERRITORY and by MEDIMMUNE outside
of the TERRITORY; provided, however, that, any such material shall be submitted
to the DEVELOPMENT COMMITTEE for review and approval prior to its use or
publication. Notwithstanding anything in this Section 6.10 to the contrary,
neither PARTY shall be required to seek the approval of the other PARTY for the
publication of the results of research, development or any other information
relating to any PRODUCTS that has been submitted to any THIRD PARTY for
publication on or prior to the EFFECTIVE

 

24

--------------------------------------------------------------------------------


 

DATE; provided, however, that ABBOTT shall provide MEDIMMUNE with copies of all
such publications (or pending publications) within forty-five (45) days after
the EFFECTIVE DATE.  Both PARTIES shall maintain the confidentiality of the
results and data provided to the other PARTY hereunder in accordance with
Section 8.5.

 

6.11                           TRADE SECRETS.  Notwithstanding anything in this
AGREEMENT to the contrary, in the event that any REGULATORY FILING or REGULATORY
AUTHORITIES require information that is reasonably considered to be a trade
secret by MEDIMMUNE, MEDIMMUNE shall be entitled to provide such information
directly to the applicable REGULATORY AUTHORITY in a master file or other
REGULATORY FILING without providing ABBOTT a copy of or access to such
information.

 

7.                                      OTHER RESPONSIBILITIES OF MEDIMMUNE.

 

7.1                               ACCESS TO INFORMATION RELATING TO SALE AND
MARKETING.  Other than with respect to information provided in accordance with
the schedule set forth in Section 6.10, MEDIMMUNE shall promptly notify ABBOTT
and grant ABBOTT access to all data or documents regarding the PRODUCTS in the
TERRITORY for which REGULATORY APPROVAL has been obtained that may reasonably be
expected to materially impact the marketing and sale of the PRODUCTS in the
TERRITORY or require disclosures or notifications to REGULATORY AUTHORITIES in
the TERRITORY,  including but not limited to, any material data, documentation
and information derived from any life cycle management projects, Phase IV
trials, and correspondence and discussions with the FDA or other REGULATORY
AUTHORITIES.  MEDIMMUNE shall also advise ABBOTT of any occurrence or
information which arise out of the manufacturing activities engaged by MEDIMMUNE
or, if known to MEDIMMUNE, by its THIRD PARTY MANUFACTURER, which have, in
MEDIMMUNE’s reasonable judgment, adverse regulatory compliance and/or reporting
consequences or adverse impact on the sale of the PRODUCTS in the TERRITORY. 
MEDIMMUNE shall be responsible for handling and responding to any appropriate
REGULATORY AUTHORITY inspection with respect to its manufacturing of the
PRODUCTS, and shall keep ABBOTT duly informed with respect thereto.

 

ABBOTT shall promptly notify MEDIMMUNE and grant MEDIMMUNE access to all data or
document regarding the PRODUCTS that may reasonably be expected to materially
impact the marketing and sale of the PRODUCTS or require disclosures or
notifications to REGULATORY AUTHORITIES, including but not limited to, any
material data, documentation and information derived from any life cycle
management projects, Phase IV trials, correspondence and discussions with the
REGULATORY AUTHORITIES.

 

7.2                               QUALITY ASSURANCE.

 

(a)                                  MEDIMMUNE warrants and represents that the
PRODUCTS manufactured by MEDIMMUNE, its AFFILIATES or subcontractors and
delivered to ABBOTT or its AFFILIATES hereunder shall:  (i) upon delivery of the
PRODUCT, conform to the SPECIFICATIONS, and shall be in full conformity with all
applicable laws and regulations relating to the manufacture of the PRODUCTS,
including, but not limited to, applicable laws in the country in which the
PRODUCT is manufactured and cGMP practices, in each case to the extent
applicable to MEDIMMUNE, its AFFILIATES or subcontractors as the

 

25

--------------------------------------------------------------------------------


 

manufacturer(s) of the PRODUCTS and (ii) at the time of delivery, shall be free
and clear of any and all liens, encumbrances and security interests.  ABBOTT
shall use COMMERCIALLY REASONABLE EFFORTS to advise and inform MEDIMMUNE
regarding the cGMP requirements of REGULATORY AUTHORITIES in the countries in
the MAJOR MARKETS.  MEDIMMUNE shall take COMMERCIALLY REASONABLE EFFORTS to
comply with the cGMP requirements of such REGULATORY AUTHORITIES if commercially
reasonable to make such changes, and ABBOTT shall use its COMMERCIALLY
REASONABLE EFFORTS to have any such changes approved by the applicable
REGULATORY AUTHORITIES.  ABBOTT’s inability to market, promote, sell or
distribute the PRODUCT in any country as a consequence of the failure to comply
with the cGMP requirements of the REGULATORY AUTHORITIES in such country(ies)
shall not be regarded as a failure by ABBOTT to market, promote, sell or
distribute for purposes of any term in this AGREEMENT

 

(b)                                 Within ninety (90) days following the
EFFECTIVE DATE, the PARTIES shall use their COMMERICALLY REASONABLE EFFORTS to
enter into a quality/technical agreement addressing release and quality testing
of the PRODUCTS.  In reaching such an agreement, the PARTIES will discuss in
good faith:  (i) product identification requirements for nude vials, (ii) such
other product release and quality assurance matters as may be identified on or
after the EFFECTIVE DATE and (iii) any other matters customarily addressed in a
quality/technical agreement (including, but not limited to the matters set forth
on Exhibit 7.2) or legally required to be addressed under the laws or
regulations of the country in which the PRODUCTS are manufactured.  The
quality/technical agreement shall provide at a minimum that MEDIMMUNE shall
provide ABBOTT with documentation or evidence reasonably requested by ABBOTT
(other than as may be reasonably required to protect MEDIMMUNE trade secrets) to
demonstrate that the PRODUCTS are manufactured under adequate cGMP controls and
generally accepted quality standards.  The terms and provisions of the
quality/technical agreement shall, upon execution, be incorporated herein by
reference and shall control over any conflicting provisions of this AGREEMENT.

 

(c)                                  MEDIMMUNE shall also use its COMMERCIALLY
REASONABLE EFFORTS to require any THIRD PARTY MANUFACTURER of the PRODUCT to
enter into a quality/technical agreement with MEDIMMUNE with respect to the
release and quality testing of the PRODUCTS manufactured by such THIRD PARTY and
such other product quality assurance matters as required in accordance all
applicable laws and regulations relating to the manufacture of the PRODUCTS,
including, but not limited to, applicable laws in the countries in the
TERRITORY.

 

7.3                               PRODUCT DEFECTS AND NON-CONFORMITY.

 

(a)                                  ABBOTT shall promptly upon receipt of any
PRODUCT inspect or cause to be inspected a representative sample of each batch
of PRODUCT supplied by MEDIMMUNE or MEDIMMUNE’s THIRD PARTY MANUFACTURER.  Any
claims regarding the quality or quantity of the any PRODUCT supplied pursuant to
this AGREEMENT shall be made in writing, specifying in reasonable detail

 

26

--------------------------------------------------------------------------------


 

the nature of the defect, non-conformity with SPECIFICATIONS, or other basis for
the claim and citing relevant control numbers or other information to enable
specific identification of the PRODUCT in question.  Any such claim for
defective or non-conforming PRODUCT shall be made by ABBOTT within forty-five
(45) days of receipt of the PRODUCT by ABBOTT.

 

(b)                                 Notwithstanding anything in this AGREEMENT
to the contrary, any NUMAX delivered hereunder that has a remaining shelf-life
of less than the lesser of (i) [***] or (ii) [***] of the approved shelf-life at
the time of delivery [***], shall be considered defective for purposes of the
remedies set forth in this Section 7.3, except to the extent ABBOTT is made
aware of a shorter remaining shelf-life prior to delivery and still requests
shipment.

 

(c)                                  MEDIMMUNE or its designee shall have the
right to first inspect any PRODUCT involved before being required to take any
action with respect thereto.  MEDIMMUNE shall review any claim of defective or
non-conforming PRODUCT made by ABBOTT within ten (10) business days of receipt
and conduct any required testing of the PRODUCT involved as soon as possible,
but in no event later than forty-five (45) days after receipt thereof or earlier
if the REGULATORY AUTHORITY in the TERRITORY requires an earlier response. Any
out-of-pocket costs incurred by MEDIMMUNE related to any such testing shall be
paid by ABBOTT, but shall be reimbursed by MEDIMMUNE if the PRODUCT is found to
be defective as a result of such testing.  If such review and testing by
MEDIMMUNE confirms that the PRODUCT is defective or non-conforming, then, at
MEDIMMUNE’s expense, ABBOTT shall dispose of or return the defective or
non-conforming PRODUCT as MEDIMMUNE shall direct in writing and MEDIMMUNE shall
replace such PRODUCT with non-defective or conforming PRODUCT as soon as
possible, but in no event later than six (6) months after final results of any
testing have been obtained.  Replacement of the PRODUCT shall be ABBOTT’s sole
and exclusive remedy for any defective or non-conforming PRODUCT delivered by
MEDIMMUNE or its THIRD PARTY MANUFACTURER.

 

(d)                                 If the PARTIES fail to agree as to whether
any PRODUCT supplied by MEDIMMUNE or its THIRD PARTY MANUFACTURER is defective
or non-conforming, then the Parties shall refer such dispute for resolution to a
competent independent testing laboratory agreed in good faith between the
PARTIES or, if the cost of using an independent testing laboratory would make
such a process commercially unreasonable, the PARTIES will work together to
devise a mutually agreeable set of tests to be performed by MEDIMMUNE.  In the
event that such laboratory or MEDIMMUNE determines that such PRODUCTS were
defective or non-conforming, MEDIMMUNE will bear all costs of such testing and
analysis.  If, by contrast, such laboratory determines that such PRODUCTS were
not defective or non-conforming, then ABBOTT will bear all costs of such testing
and analysis.  In all such cases, the laboratory’s determination (or the agreed
upon tests performed by MEDIMMUNE) shall be final.

 

7.4                               INSPECTION BY REGULATORY AUTHORITIES. 
MEDIMMUNE shall allow, and will exert its COMMERCIALLY REASONABLE EFFORTS to
cause any THIRD PARTY MANUFACTURER of any PRODUCT to allow, representatives of
any REGULATORY AUTHORITY in the TERRITORY with jurisdiction over the

 

27

--------------------------------------------------------------------------------


 

manufacture, marketing and distribution of the PRODUCT to tour and inspect all
facilities utilized by MEDIMMUNE or its THIRD PARTY MANUFACTURER in the
manufacture, testing, packaging, storage, and shipment of PRODUCTS, solely for
the purpose of applying for or maintaining REGULATORY APPROVAL (any other
requests for inspections will be assessed by MEDIMMUNE and/or its THIRD PARTY
MANUFACTURER on a case-by-case basis).  Within ten (10) days of receipt, either
PARTY shall provide the other PARTY with a copy of any notice of inspection of
any facility where any PRODUCT is manufactured, adverse finding, regulatory
letter or similar notification such PARTY receives from any REGULATORY AUTHORITY
relating to the manufacture of the PRODUCTS. MEDIMMUNE shall be responsible for
handling and responding to any inquiry or request for inspection by any
REGULATORY AUTHORITY relating to the manufacture of the PRODUCTS, and shall keep
ABBOTT duly informed with respect any material communications with respect
thereto.

 

7.5                               INSPECTION BY ABBOTT. MEDIMMUNE hereby grants
to ABBOTT the right to inspect any MEDIMMUNE manufacturing facilities at which
the PRODUCTS supplied under this AGREEMENT are manufactured.  MEDIMMUNE also
agrees to exercise COMMERICALLY REASONABLE EFFORTS to have any THIRD PARTY
MANUFACTURER of any PRODUCT to permit such right of inspection to ABBOTT. 
ABBOTT shall also have the right to inspect the books and records and the
facility, equipment and quality systems related to the manufacture of PRODUCTS
supplied pursuant to this AGREEMENT, including but not limited to such
inspections as ABBOTT deems necessary or appropriate prior to any submission to
any REGULATORY AUTHORITIES in the TERRITORY for approval of such manufacturing
facility in connection with the registration of any PRODUCT.   MEDIMMUNE hereby
also grants ABBOTT the right to inspect any testing facility or laboratory 
which contributes data included in any REGULATORY FILING filed by ABBOTT in
connection with the PRODUCT.  Except for inspections requested by a REGULATORY
AUTHORITY or required in connection with a REGULATORY FILING, ABBOTT shall
inspect any manufacturing facility at which any PRODUCT is manufactured no more
than once every CONTRACT YEAR [***]; provided, however, that, MEDIMMUNE may
require ABBOTT to defer such inspection if such inspection could, in MEDIMMUNE’s
reasonable determination, detrimentally interfere with MEDIMMUNE or any THIRD
PARTY MANUFACTURER’s manufacture of the PRODUCTS and MEDIMMUNE may limit
ABBOTT’s inspection to the extent reasonably required to protect trade secrets. 
ABBOTT shall conduct any such inspection during normal business hours after
reasonable prior notice and subject to appropriate confidentiality provisions.
The books and records subject to inspection include, but are not limited to,
batch records, manufacturing procedures and guidelines, and all quality
assurance/quality control documentation relating to the PRODUCTS.

 

7.6                               ACCESS TO MANUFACTURING DATA.  MEDIMMUNE shall
be responsible for preparing and submitting to ABBOTT on a timely basis any data
or other information related to the manufacture of the PRODUCT that is required
to be included in any REGULATORY FILINGS in the MAJOR MARKETS or otherwise
requested by any REGULATORY AUTHORITY in the TERRITORY, including without
limitation, data relating to the manufacturing process for the PRODUCT  and any
quality control procedures in effect at any facility used to manufacture the
PRODUCT; provided, however, that MEDIMMUNE may redact or otherwise limit the
information provided to ABBOTT to the extent reasonably required to protect
trade secrets.  MEDIMMUNE shall

 

28

--------------------------------------------------------------------------------


 

notify ABBOTT of any matter related to the manufacture of the PRODUCT that could
reasonably be expected to be reportable to the REGULATORY AUTHORITIES in the
TERRITORY and promptly furnish to ABBOTT complete copies of any reports made to
the FDA with respect to the manufacture of the PRODUCT.  MEDIMMUNE shall also
promptly notify ABBOTT of any occurrence or information which arises out of the
manufacture of the PRODUCTS, which have, or, in MEDIMMUNE’s reasonable judgment,
could be expected to have adverse regulatory compliance and/or reporting
consequences or adverse impact within TERRITORY on the registration or
commercialization of the PRODUCTS, including, but not limited to, any decision
by MEDIMMUNE to change the location at which any of the PRODUCTS are
manufactured.

 

7.7                               CHANGES TO SPECIFICATIONS.  MEDIMMUNE shall
promptly advise ABBOTT of any proposed or required changes to the
SPECIFICATIONS; provided, however, that ABBOTT’s consent (not to be unreasonably
withheld) shall be required to make any Discretionary Changes (as defined below)
that will adversely affect a REGULATORY FILING submitted by ABBOTT to the
REGULATORY AUTHORITIES in the TERRITORY.  Changes to the SPECIFICATIONS that are
required to comply with the requirements of applicable REGULATORY AUTHORITIES in
the MAJOR MARKETS shall be deemed “Required Changes.”  Other changes to the
manufacturing process, including those required in connection with the change in
THIRD PARTY MANUFACTURER (but not an initial selection of a THIRD PARTY
MANUFACTURER) or changes that are intended to promote quality control/quality
assurance and/or achieve greater efficiency or cost savings in the manufacturing
process shall be deemed “Discretionary Changes.”  For the avoidance of doubt, a
change from one formulation of a PRODUCT to another is a Discretionary Change;
provided, however, that notwithstanding anything in this Section 7.7 to the
contrary, (i) ABBOTT is hereby deemed to have consented to the change from the
lyophilized formulation of SYNAGIS to the liquid formulation of SYNAGIS without
the need to undergo the consent/approval procedures set forth in this
Section 7.7, (ii) ABBOTT acknowledges that it has received the SPECIFICATIONS
for the liquid formulation of SYNAGIS (attached as Exhibit A-2) and waives its
ability to comment on such SPECIFICATIONS as permitted by this Section 7.7. 
Notwithstanding anything in this AGREEMENT to the contrary, ABBOTT hereby agrees
to conduct any clinical studies required by any REGULATORY AUTHORITIES in the
MAJOR MARKETS to obtain REGULATORY APPROVAL for the liquid formulation of
SYNAGIS; provided, however, that, ABBOTT shall not be obligated to commence any
such clinical study required earlier than January 1, 2006; provided, further,
that if ABBOTT does not commence any such clinical study before January 1, 2006
and such study has otherwise been discussed and reviewed by the Manufacturing
Steering Committee, then MEDIMMUNE may, but is not obligated to, commence such
trial and its own cost before January 1, 2006.

 

(a)                                  MEDIMMUNE shall, at its cost, use
COMMERCIALLY REASONABLE EFFORTS to implement Required Changes to the
manufacturing process as soon as practicable, and ABBOTT shall, at its cost, use
COMMERCIALLY REASONABLE EFFORTS to promptly (i) make any changes, filings or
refilings of PRODUCT REGISTRATIONS, (ii) obtain approval for the implementation
of such Required Changes in the TERRITORY and (iii) conduct any clinical studies
required by the applicable REGULATORY AUTHORITIES to implement such Required
Changes.

 

29

--------------------------------------------------------------------------------


 

(b)                                 All proposed Discretionary Changes requested
by MEDIMMUNE shall be submitted to ABBOTT for review and within ten (10) days of
such submission, ABBOTT shall either approve such Discretionary Changes or
request that the Manufacturing Steering Committee meet to review and consider
approval and all proposed Discretionary Changes requested by ABBOTT shall be
submitted to the Manufacturing Steering Committee to review and consider
approval; provided, however, that (i) the Manufacturing Steering Committee shall
not have the authority to approve any proposed Discretionary Change if its
implementation will adversely impact any pending application for REGULATORY
APPROVAL in any country in the TERRITORY, and (ii) any such approval of a
Discretionary Change by the Manufacturing Steering Committee may be delayed
until the next calendar year in the event that ABBOTT reasonably notifies the
Manufacturing Steering Committee, in writing, that the implementation of the
Discretionary Change shall cause ABBOTT to incur substantial unbudgeted costs to
obtain REGULATORY APPROVAL for such Discretionary Change.  For the purposes of
clause (ii) of the preceding sentence, a “substantial unbudgeted” cost shall be
deemed to be a cost which was not discussed and reviewed by the Manufacturing
Steering Committee prior to September 30 of the calendar year in which a
Discretionary Change is requested by MEDIMMUNE and which would have a material
adverse financial impact on ABBOTT’s overall budget related to the PRODUCTS for
the calendar year in which the Discretionary Change was requested.

 

If approved by the Manufacturing Steering Committee, MEDIMMUNE shall, at its
cost, use its COMMERCIALLY REASONABLE EFFORTS to implement all such
Discretionary Changes to the manufacturing process as soon as practicable, and
ABBOTT shall, at its cost, use COMMERCIALLY REASONABLE EFFORTS to promptly (i)
make any changes, filings or refilings of PRODUCT REGISTRATIONS, (ii) obtain
approval for the implementation of such Discretionary Changes in the TERRITORY,
(iii) conduct any clinical studies required by the applicable REGULATORY
AUTHORITIES to implement such Discretionary Changes and (iv) obtain the approval
of the applicable REGULATORY AUTHORITIES in the TERRITORY for implementation of
such Discretionary Changes (if necessary) as soon as practicable.  MEDIMMUNE
shall, in writing, notify ABBOTT of any Discretionary Changes to the
SPECIFICATION of any PRODUCT which, if implemented, would require notification
to REGULATORY AUTHORITIES in the TERRITORY.  Upon receipt of such notification,
ABBOTT shall be entitled to provide recommendations to MEDIMMUNE regarding the
manner and timing of the adoption of such Discretionary Changes.  MEDIMMUNE
shall, to the extent commercially reasonable under the circumstances, reasonably
take into consideration ABBOTT’s recommendations and shall cooperate with ABBOTT
in making such Discretionary Changes.  To the extent such changes require a new
or amended PRODUCT REGISTRATION, MEDIMMUNE and ABBOTT shall cooperate and
coordinate the adoption of such changes to the SPECIFICATIONS so as to minimize
any disruption of the marketing, promotion and sale of PRODUCT in any country
within the TERRITORY.

 

(c)                                  MEDIMMUNE and ABBOTT shall define
appropriate change control procedures by and among MEDIMMUNE, ABBOTT and any
THIRD PARTY

 

30

--------------------------------------------------------------------------------


 

MANUFACTURER in the quality/technical agreement described above, subject to
review and approval of the Manufacturing Steering Committee.

 

(d)                                 Any PRODUCT that becomes unsalable following
a change in PRODUCT REGISTRATION as a result of a Discretionary Change to the
SPECIFICATIONS initiated by MEDIMMUNE shall be deemed to be a defective PRODUCT
and shall entitle ABBOTT to the remedies provided under Section 7.3 of this
Agreement.  To the extent any PRODUCT becomes unsalable following a change in
PRODUCT REGISTRATION as a result of a Discretionary Change to the SPECIFICATIONS
initiated by ABBOTT, MEDIMMUNE shall be excused from meeting its obligations to
supply the affected PRODUCT(S).

 

7.8                               CHANGE IN MANUFACTURER.  As of the EFFECTIVE
DATE, SYNAGIS is manufactured by Boehringer Ingelheim in Germany [***].  Subject
to the conditions of this Section 7.8, MEDIMMUNE may delegate the manufacture of
any PRODUCT to an alternate THIRD PARTY MANUFACTURER or an AFFILIATE of
MEDIMMUNE.  MEDIMMUNE shall provide ABBOTT with prior written notice of any
proposed change in the THIRD PARTY MANUFACTURER of any PRODUCT hereunder at
least eighteen (18) months prior to such change and shall seek the written
consent of ABBOTT, which consent shall not be unreasonably withheld; provided,
however, in the event that it is not commercially reasonable for MEDIMMUNE to
provide eighteen (18) months notice under the circumstances, the PARTIES shall
work cooperatively to establish a mutually acceptable timeline for effecting
such change.  Notwithstanding the foregoing, in the event that MEDIMMUNE is
[***], the PARTIES acknowledge and agree that MEDIMMUNE may engage another THIRD
PARTY MANUFACTURER for NUMAX (or manufacture NUMAX itself or through an
AFFILIATE) with written notice to ABBOTT as soon as reasonably practicable. 
ABBOTT shall be deemed to have reasonably withheld consent to a proposed change
in the manufacturer of any PRODUCT if such change will result in a material
disruption of the supply of the PRODUCT or have a material adverse impact on
pending or existing REGULATORY FILINGS or REGULATORY APPROVALS of the PRODUCTS,
provided however that, ABBOTT may withhold such consent for no longer than such
reasonable period as required to notify and obtain any consents to such change
in manufacturer as may be required by REGULATORY AUTHORITIES in the TERRITORY. 
In the event that a change in manufacturer would result in a material financial
impact to ABBOTT unanticipated in the ordinary course of business, MEDIMMUNE
agrees to negotiate in good faith with ABBOTT a reasonable allocation between
the PARTIES for the incremental costs resulting from such change in manufacturer
including, but not limited to, significant additional freight costs (to the
extent materially different), but excluding, without limitation, any expenses
incurred by ABBOTT to amend REGULATORY FILINGS made by ABBOTT in the TERRITORY
related to such change. MEDIMMUNE shall remain primarily liable to ABBOTT in
connection with the quality and supply of the PRODUCTS supplied hereunder and
nothing in this Section 7.9 shall be construed to reduce or limit the
obligations of MEDIMMUNE or the rights of ABBOTT pursuant to the remaining terms
of this AGREEMENT, including but not limited to the obligation of MEDIMMUNE to
permit the inspection of its manufacturing facilities under Sections 7.4 and
7.5.

 

31

--------------------------------------------------------------------------------


 

8.                                       OTHER RESPONSIBILITIES OF ABBOTT

 

8.1                                 COMPLIANCE WITH LAWS.  In distributing
PRODUCT in the TERRITORY, ABBOTT will comply with all provisions of the laws,
rules and regulations applicable in the TERRITORY.  ABBOTT shall promptly notify
MEDIMMUNE of any changes in such provisions.

 

8.2                                 PRODUCT DIVERSION.  ABBOTT agrees not to
export PRODUCT outside the TERRITORY, as set forth in greater detail in
Section 2.2, without the express written permission of MEDIMMUNE which may be
withheld in MEDIMMUNE’s sole discretion.

 

8.3                                 PLANS AND MARKET REPORTS.  Within thirty
(30) days following the end of CALENDAR QUARTER during the TERM, ABBOTT shall
supply MEDIMMUNE each CALENDAR QUARTER with a market progress report indicating
the quantities of each PRODUCT in inventory and NET SALES of PRODUCTS during
each month of the prior CALENDAR QUARTER in each country of the TERRITORY and
latest best estimates of sales for each month of such CALENDAR QUARTER (by
country).  Within thirty (30) days following the beginning of each CALENDAR YEAR
during the TERM, ABBOTT shall supply to MEDIMMUNE its commercialization plans
for the MAJOR MARKETS and its five-year long-range plan for distribution of
PRODUCTS in the TERRITORY.  Any commercialization plans or five-year long-range
plans submitted by ABBOTT pursuant to this Section 8.3 shall be non-binding,
except to the extent reflecting FIRM ORDERS consistent with Section 5.1.

 

8.4                                 NO JOINT VENTURE.  Nothing contained in this
AGREEMENT shall be construed to constitute either PARTY as a partner or agent of
the other PARTY and to create any other form of legal association that would
impose liability upon a PARTY for the for the act or omission of the other PARTY
or provide a PARTY with the right, power or authority to create or impose any
duty or obligation on the other PARTY.  It being intended that each PARTY shall
remain an independent contractor acting in its own name and for its own account.

 

8.5                                 CONFIDENTIAL INFORMATION.  During the TERM
of this AGREEMENT, it is contemplated that a PARTY will disclose to the other
PARTY proprietary and confidential technology, specifications, technical
information and the like which are owned or controlled by a PARTY (“CONFIDENTIAL
INFORMATION”). Without limiting the foregoing, the terms and conditions of this
AGREEMENT shall be considered CONFIDENTIAL INFORMATION.  The receiving PARTY
agrees to retain the disclosing PARTY’s CONFIDENTIAL INFORMATION in confidence
and not to disclose any such CONFIDENTIAL INFORMATION to a THIRD PARTY without
the prior written consent of the disclosing PARTY and to use the disclosing
PARTY’s CONFIDENTIAL INFORMATION only for the purposes of this AGREEMENT. The
obligations of confidentiality will not apply to CONFIDENTIAL INFORMATION which:

 

(i)                                     was known to the receiving PARTY or
generally known to the public prior to its disclosure hereunder;

 

(ii)                                  subsequently becomes known to the public
by some means other than a breach of this AGREEMENT;

 

32

--------------------------------------------------------------------------------


 

(iii)                               is subsequently disclosed to the receiving
PARTY by a third party having a lawful right to make such disclosure;

 

(iv)                              is required by law or bona fide legal process
to be disclosed provided that the receiving PARTY takes all reasonable steps to
restrict and maintain confidentiality of such disclosure and provides reasonable
prior notice to the disclosing PARTY; or

 

(v)                                 is approved for release by the PARTIES.

 

(b)                                 Upon termination or expiration of this
AGREEMENT, each PARTY shall return to the other PARTY all tangible forms of
CONFIDENTIAL INFORMATION furnished by the other PARTY, including all copies
thereof and all memoranda of oral disclosure, except that each PARTY may retain
one copy in its files to ensure compliance with any legal obligations.

 

(b)                                 This Section 8.5 shall survive until the
tenth anniversary of the termination or expiration of this AGREEMENT.

 

8.6                                 SALES FORECAST.  ABBOTT agrees to provide
MEDIMMUNE with ABBOTT’s annual U.S. Dollar sales and UNIT volume forecast for
PRODUCT to be sold in the TERRITORY (by country, by month and for five (5) years
or such period as ABBOTT uses for its internal forecasting) for the sole purpose
of assisting MEDIMMUNE in its financial planning.

 

8.7                                 NO SUBLICENSE.  The PARTIES agree that
nothing in this AGREEMENT shall be deemed to indicate that ABBOTT has received a
sublicense to any intellectual property or know-how of MEDIMMUNE related to the
research, development or manufacturing of the PRODUCTS.

 

9.                                       CO-PROMOTION OPTION

 

9.1                               CO-PROMOTION OPTIONS.  MEDIMMUNE shall have
three (3) options (each, a “CO-PROMOTION OPTION”), each to co-promote NUMAX in
one (1) country in the TERRITORY, excluding Japan, with at least twelve (12)
months prior written notice to ABBOTT.  If a CO-PROMOTION OPTION is exercised,
MEDIMMUNE shall have the right to provide up to [***] of the sales/promotion
effort for NUMAX in the selected country, to be reimbursed by ABBOTT at the FTE
RATE.  For purposes of this Section 9, “co-promote” or “co-promotion” shall mean
the marketing, promotion, and advertisements of NUMAX by MEDIMMUNE or its
AFFILIATES under (a) the relevant REGULATORY APPROVAL held by ABBOTT or its
AFFILIATES, and (b) the TRADEMARKS.   “Co-promotion” shall not mean the sale or
distribution of NUMAX during the TERM of this AGREEMENT by MEDIMMUNE or its
AFFILIATES.

 

9.2                               POST-LAUNCH OPTIONS.  In addition to the
CO-PROMOTION OPTIONS set forth in Section 9.1, MEDIMMUNE shall also have four
(4) additional options (each, a “POST-LAUNCH OPTION”), each to co-promote NUMAX
in one (1) country in the TERRITORY, at any time at least twelve (12) months
(twenty-four (24) months in the case of Japan) after first commercial sale of
NUMAX in such country, with at least twelve (12) months prior written notice to
ABBOTT.  If a POST-LAUNCH OPTION is

 

33

--------------------------------------------------------------------------------


 

exercised, MEDIMMUNE shall have the right to provide up to [***] of the
sales/promotional effort for NUMAX in the selected country, to be reimbursed by
ABBOTT at the FTE RATE (such countries may be in addition to the any countries
selected upon exercise of the CO-PROMOTION OPTION described in Section 9.1 so,
for clarity, MEDIMMUNE will have a total of seven (7) CO-PROMOTION OPTIONS and
POST-LAUNCH OPTIONS in the aggregate).

 

9.3                               MEDIMMUNE DISCRETION.  The countries with
respect to which a CO-PROMOTION OPTION or POST-LAUNCH OPTION will be exercised
by MEDIMMUNE shall be determined at the sole discretion of MEDIMMUNE at the time
of election; provided, however, that, once MEDIMMUNE has exercised its
CO-PROMOTION or POST-LAUNCH OPTION in a country, MEDIMMUNE shall not be entitled
to substitute that country for another country except as provided in the last
sentence of this Section 9.3.  For the avoidance of doubt, MEDIMMUNE shall not
be able to select Japan as one of the CO-PROMOTION OPTION countries, but shall
be able to select Japan as one of the POST-LAUNCH OPTION countries.  In the
event that it is determined after the date of MEDIMMUNE’s notice but prior to
the initiation of the co-promotion activities by MEDIMMUNE in any country, that
co-promotion of NUMAX in accordance with the terms of the co-promotion agreement
between the PARTIES is inconsistent with local law or regulations in such
country, MEDIMMUNE shall be able to substitute another country for the exercise
of its OPTION under this Section 9.  In the event it is determined after the
EFFECTIVE DATE that co-promotion activities by MEDIMMUNE in a majority of the
MAJOR MARKETS or a significant region of the TERRITORY (e.g., Europe) is
inconsistent with local law or regulations in such markets, the PARTIES agree to
meet in good faith to discuss alternative proposals that would address the
respective business objectives of the PARTIES.

 

9.4                               CO-PROMOTION AGREEMENT.  Upon the exercise of
one or more CO-PROMOTION OPTIONS or POST-LAUNCH OPTIONS, the PARTIES agree (a)
to enter into a co-promotion agreement containing customary terms for
co-promotion of a product of comparable market potential to NUMAX and otherwise
consistent with this Section 9 within sixty (60) days of exercise of the
applicable option, and (b) to establish a Joint Commercialization Committee
(“JCC”).  The PARTIES shall exert COMMERCIALLY REASONABLE EFFORTS to first meet
within forty-five (45) days after the applicable co-promotion agreement is
executed and regularly thereafter as provided in the co-promotion agreement, to
oversee and review the marketing plan, agree upon a sales plan and allocation of
the sales efforts between the PARTIES.  Notwithstanding input from the JCC,
ABBOTT shall have the final decision in all aspects of the commercialization of
NUMAX in the TERRITORY, including but not limited to, marketing, promotion,
sale, distribution, pricing, sales force deployment and allocation in the
TERRITORY.  Except as provided in this Section 9, neither ABBOTT nor MEDIMMUNE
shall be entitled to any compensation, remuneration or right of reimbursement of
expenses in connection with activities undertaken by MEDIMMUNE upon exercise of
a CO-PROMOTION OPTION or POST-LAUNCH OPTION or under the terms of any
co-promotion agreement entered into between the PARTIES.  MEDIMMUNE shall have
the right to manage and direct its sales force in any countries in which a
CO-PROMOTION OPTION or POST-LAUNCH OPTION has been exercised; provided, however,
that such management and direction must be in accordance with the marketing and
sales plans approved by ABBOTT and to the extent MEDIMMUNE’s sales activities
are inconsistent with such plans in any such countries and such activities are
not revised to be consistent with such plans following written

 

34

--------------------------------------------------------------------------------


 

notice from ABBOTT, the co-promotion agreement may provide for termination
MEDIMMUNE’s co-promotion rights in such country(ies).

 

9.5                               CO-PROMOTION PRINCIPLES.  The amount of the
sales/promotion effort to be provided by MEDIMMUNE in any country in which a
CO-PROMOTION OPTION or POST-LAUNCH OPTION has been exercised (i.e., up to [***]
of the total sales/promotion effort contemplated by ABBOTT for the sale of NUMAX
in any such country) will be decided from time to time by MEDIMMUNE consistent
with the terms of the applicable co-promotion agreement. For clarity,
MEDIMMUNE’s co-promotion efforts under this Section 9 shall not be included for
consideration as exertion of ABBOTT’s COMMERCIALLY REASONABLE EFFORTS to
distribute PRODUCTS in the countries in which a CO-PROMOTION OPTION or
POST-LAUNCH OPTION has been exercised.

 

9.6                               RIGHT TO SUBLICENSE.  MEDIMMUNE has the right
to sublicense the co-promotion rights upon exercise of a CO-PROMOTION OPTION or
a POST-LAUNCH OPTION to an AFFILIATE or THIRD PARTY subject, in the case of a
THIRD PARTY, to ABBOTT’s prior review and consent, such consent not to be
unreasonably withheld (but which consent may take into account any adversarial
relationship between ABBOTT and such THIRD PARTY and the experience and
marketing know-how of the THIRD PARTY sublicensee proposed by MEDIMMUNE).

 

9.7                               USE OF PERSONNEL. MEDIMMUNE (or MEDIMMUNE’S
sublicensee pursuant to Section 9.6, as applicable) will use its best efforts to
ensure that all personnel assigned to co-promote NUMAX upon exercise of a
CO-PROMOTION OPTION or POST-LAUNCH OPTION will not be utilized by MEDIMMUNE (or
any such sublicensee) to market, promote or sell any product which competes with
NUMAX for a period of at least [***] following any termination of the
co-promotion arrangement for NUMAX.

 

10.                               TRADEMARKS, LOGOS AND PATENTS.

 

10.1                        SYNAGIS TRADEMARKS.  As of the EFFECTIVE DATE, the
TRADEMARKS owned by ABBOTT for use in connection with the marketing, promotion,
sale and distribution of SYNAGIS are as set forth on Exhibit 10.1.  MEDIMMUNE
agrees to transfer any TRADEMARKS for SYNAGIS in the TERRITORY to ABBOTT as soon
as reasonably practical after the EFFECTIVE DATE.  During the TERM, the
TRADEMARKS for SYNAGIS in the TERRITORY shall be owned by ABBOTT and ABBOTT
shall have sole responsibility for filing, prosecuting, registering and
maintaining all SYNAGIS TRADEMARKS in the TERRITORY.  In the event this
AGREEMENT is terminated or expires with respect to SYNAGIS in one or more
countries of the TERRITORY, ABBOTT agrees to promptly transfer ownership of the
TRADEMARKS for SYNAGIS for such countries to MEDIMMUNE, all at no cost or
expense to MEDIMMUNE.

 

10.2                        NUMAX TRADEMARKS.  MEDIMMUNE shall be solely
responsible for the selection of any proposed trademarks for use in connection
with NUMAX in the TERRITORY and the trademarks proposed by MEDIMMUNE shall
become the TRADEMARKS for NUMAX in the TERRITORY; provided, however, that ABBOTT
shall have the right to provide recommendations to MEDIMMUNE for TRADEMARKS for
NUMAX and MEDIMMUNE agrees to consider in good faith all such recommendations;
and, provided, further, that MEDIMMUNE will select proposed trademarks for NUMAX
with

 

35

--------------------------------------------------------------------------------


 

the goal of selecting a consistent global trademark for NUMAX.  The TRADEMARKS
for NUMAX in the TERRITORY shall be owned by MEDIMMUNE and MEDIMMUNE shall have
sole responsibility for filing, prosecuting, registering and maintaining all
NUMAX TRADEMARKS in the TERRITORY.  ABBOTT shall cooperate with and assist
MEDIMMUNE in obtaining and enforcing such TRADEMARKS in the TERRITORY.  Such
cooperation will include the execution of any and all lawful papers that may be
deemed necessary or desirable by MEDIMMUNE for the filing and prosecution of the
TRADEMARKS and providing such evidence as may be reasonably requested by
MEDIMMUNE to support use of the TRADEMARKS in the TERRITORY.  During the TERM
and except as otherwise provided in this AGREEMENT, MEDIMMUNE shall grant to
ABBOTT a royalty-free, exclusive license to use the TRADEMARK with respect to
NUMAX in all countries of the TERRITORY as to which ABBOTT has rights, which
shall be non-cancelable (except as provided in the last sentence of this
Section 10.2), and MEDIMMUNE shall perform all acts and sign and execute any and
all papers reasonably required to effect such licensing.  Unless ABBOTT, in
writing, notifies MEDIMMUNE to the contrary, MEDIMMUNE shall pursue registration
of the TRADEMARKS for NUMAX in all countries in the TERRITORY in which ABBOTT
has obtained or is in the process of actively seeking REGULATORY APPROVAL.  For
clarity, if ABBOTT’s rights to NUMAX are terminated or expire in one or more
countries in accordance with this AGREEMENT, the license to use such TRADEMARKS
for NUMAX in such countries shall also terminate and thereafter MEDIMMUNE shall
not be restricted in any manner from using such TRADEMARKS in such countries.

 

10.3                        USE OF TRADEMARKS.  During the TERM of this
AGREEMENT, ABBOTT and its AFFILIATES shall distribute and sell PRODUCTS only
bearing the TRADEMARKS.  ABBOTT agrees to use the TRADEMARK only with respect to
PRODUCT purchased from MEDIMMUNE and only in those countries of the TERRITORY in
which ABBOTT retains the right to distribute such PRODUCT.

 

10.4                        COSTS ASSOCIATED WITH TRADEMARKS.  At its cost and
expense, ABBOTT undertakes to comply with all legal requirements pertaining to
the SYNAGIS TRADEMARKS and to maintain any SYNAGIS TRADEMARKS in force at all
times during the TERM in the countries of the TERRITORY in which ABBOTT retains
the right to distribute SYNAGIS.  Any reasonable costs and expenses incurred by
MEDIMMUNE in obtaining or defending a TRADEMARK for a PRODUCT anywhere in the
TERRRITORY for ABBOTT’s benefit or related to the transfer of title to ABBOTT
shall be reimbursed in full by ABBOTT.

 

10.5                        INFRINGEMENT OF TRADEMARKS.  If ABBOTT becomes aware
of any infringement of the TRADEMARKS for SYNAGIS within the TERRITORY, ABBOTT
shall, at its expense, take such steps as ABBOTT may reasonably determine for
the protection of its rights in such TRADEMARKS. The commencement, strategies,
termination and settlement of any action relating to the validity and/or
infringement of such TRADEMARK for SYNAGIS shall be finally decided by ABBOTT. 
If MEDIMMUNE becomes aware of any infringement of the TRADEMARKS for NUMAX
within the TERRITORY, MEDIMMUNE shall, at its expense, take such steps as
MEDIMMUNE may reasonably determine for the protection of its rights in such
TRADEMARKS. The commencement, strategies, termination and settlement of any
action relating to the validity and/or infringement of such TRADEMARK for NUMAX
shall be finally decided by MEDIMMUNE.

 

36

--------------------------------------------------------------------------------


 

10.6                        REPRESENTATIONS WITH RESPECT TO THIRD PARTY
PATENTS.  MEDIMMUNE acknowledges and agrees that it shall be solely responsible
for:  (a) obtaining all appropriate licenses necessary to make, have made, use,
sell or offer for sale the PRODUCTS during the TERM; (b) paying consideration,
including royalties, to THIRD PARTIES for any intellectual property covering the
PRODUCTS; and (c) satisfying any other license obligations of MEDIMMUNE to THIRD
PARTIES to make, have made, use, import, offer for sale, or sell PRODUCTS.

 

10.7                        NUMAX PATENT MAINTENANCE. The PARTIES agree that the
PATENTS set forth in Exhibit 10.8 relate to NUMAX and are owned by or licensed
to MEDIMMUNE as of the EFFECTIVE DATE.  MEDIMMUNE shall have responsibility, at
its sole cost and expense, for maintaining each of the PATENTS in all countries
in the TERRITORY in which such PATENTS exist in which NUMAX is manufactured,
marketed, and sold by ABBOTT. For purposes of the foregoing, such maintenance
shall include prosecution before the relevant patent offices (including
oppositions and interferences), and payment of applicable maintenance fees. 
MEDIMMUNE shall use its COMMERCIALLY REASONABLE EFFORTS to obtain extensions of
exclusivity beyond the full term expiry date of any PATENTS in the TERRITORY as
they relate to PRODUCTS, such as a Supplementary Protection Certificate in the
European Patent Office. If MEDIMMUNE elects to abandon its maintenance of any
Patent in any country, it shall give prompt written notice to ABBOTT, and ABBOTT
may, at its cost and expense, assume the maintenance of said PATENT.  The
assumption by ABBOTT of the obligation for maintaining the PATENT shall not, in
any way, alter or affect MEDIMMUNE’s ownership interest in the PATENTS or
MEDIMMUNE’s obligation to indemnify ABBOTT pursuant to Section 11.2.

 

10.8                        PATENT ENFORCEMENT.  In the event that ABBOTT
notifies MEDIMMUNE that ABBOTT believes that a THIRD PARTY is selling a
monoclonal antibody against RSV in the TERRITORY which infringes a PATENT owned
by or licensed to MEDIMMUNE and MEDIMMUNE has the right to bring suit under such
PATENT then:

 

(a)                                  MEDIMMUNE shall have the first right to
bring an infringement action against such THIRD PARTY at its cost and expense
and MEDIMMUNE shall retain all amounts recovered in such action; or

 

(b)                                 if MEDIMMUNE does not initiate such action
within one hundred eighty (180) days of written notice of such infringement from
ABBOTT, at the request of ABBOTT, to the extent that MEDIMMUNE has the right to
do so, MEDIMMUNE shall initiate an infringement action against such THIRD PARTY
at the cost and expense of ABBOTT and ABBOTT shall retain all amounts recovered
in such action.

 

In any infringement suit instituted by MEDIMMUNE to enforce the PATENT rights
pursuant to this AGREEMENT, ABBOTT shall cooperate fully with MEDIMMUNE. 
MEDIMMUNE shall notify ABBOTT of any settlement of any action or proceeding.

 

11.                               INDEMNITY

 

11.1                        INDEMNIFICATION BY ABBOTT. ABBOTT shall, at its own
cost and expense, defend, indemnify and hold harmless MEDIMMUNE and its
AFFILIATES and their

 

37

--------------------------------------------------------------------------------


 

licensors related to PRODUCTS and their respective employees, agents, officers,
shareholders and directors and each of them (a “MEDIMMUNE INDEMNIFIED PARTY”)
from and against any and all claims, causes of action, losses, damages and costs
(including reasonable attorney’s fees) of any nature made or asserted against a
MEDIMMUNE INDEMNIFIED PARTY or lawsuits or other proceedings filed or otherwise
instituted against a MEDIMMUNE INDEMNIFIED PARTY, as described below
(hereinafter individually and collectively a “MEDIMMUNE LOSS”):

 

(a)                                  With respect to SYNAGIS, to the extent that
such MEDIMMUNE LOSS results or arises from clinical trials, testing, sale or use
of SYNAGIS which is used or sold by or on behalf of ABBOTT and

 

(b)                                 With respect to NUMAX:

 

(i)                                     [***] of any MEDIMMUNE LOSS related to a
THIRD PARTY claim of product liability related to [***], and

 

(ii)                                  to the extent that such MEDIMMUNE LOSS
results or arises from:  (A) [***] or (B) a breach of a statutory duty,
representation or warranty or a failure to comply with any covenant or other
obligation of ABBOTT set forth in this AGREEMENT; except, in each case, to the
extent such MEDIMMUNE LOSS results or arises from any [***] relating to NUMAX
within the TERRITORY conducted by MEDIMMUNE, its AFFILIATES or licensees under
this AGREEMENT;

 

but in all cases described in (a) and (b) above, ABBOTT shall not have any
obligation to indemnify MEDIMMUNE for the portion of any MEDIMMUNE LOSS that
arises or results from the negligence or willful misconduct of such MEDIMMUNE
INDEMNIFIED PARTY.

 

11.2                        INDEMNIFICATION BY MEDIMMUNE.  MEDIMMUNE shall, at
its own cost and expense, defend, indemnify and hold harmless ABBOTT and its
AFFILIATES and their respective employees, agents, officers, shareholders and
directors and each of them (an “ABBOTT INDEMNIFIED PARTY”) from and against any
and all THIRD PARTY claims, causes of action, losses, damages, penalties,
settlements and costs (including reasonable attorney’s fees) of any nature made
or asserted against a ABBOTT INDEMNIFIED PARTY or lawsuits or other proceedings
filed or otherwise instituted against a ABBOTT INDEMNIFIED PARTY, as described
below (hereinafter individually or collectively an “ABBOTT LOSS”) :

 

(a)                                  With respect to SYNAGIS, to the extent that
such ABBOTT LOSS results or arises from the negligence or willful misconduct of
MEDIMMUNE or the infringement of a patent of a THIRD PARTY as a result of
ABBOTT’s use or sale of SYNAGIS in the TERRITORY and

 

38

--------------------------------------------------------------------------------


 

(b)                                 With respect to NUMAX:

 

(i)                                     [***] of any ABBOTT LOSS related to a
THIRD PARTY claim of product liability related to [***],  and

 

(ii)                                  to the extent that such ABBOTT LOSS
results or arises from: (A) the negligence or willful misconduct of MEDIMMUNE,
(B) a breach of a statutory duty, representation or warranty or a failure to
comply with any covenant or other obligation of MEDIMMUNE set forth in this
AGREEMENT, (C) [***], or (D) the infringement of a patent of a THIRD PARTY as a
result of ABBOTT’s use or sale of NUMAX in the TERRITORY; except, in each case,
to the extent such ABBOTT LOSS results or arises from any [***] relating to
NUMAX within the TERRITORY conducted by ABBOTT, its AFFILIATES or licensees
under this AGREEMENT;

 

but in all cases described in (a) and (b) above, MEDIMMUNE shall not have any
obligation to indemnify ABBOTT for the portion of any ABBOTT LOSS that arises or
results from the negligence or willful misconduct of such ABBOTT INDEMNIFIED
PARTY.

 

11.3                        CONDITIONS TO INDEMNIFICATION.  A person or entity
that intends to claim indemnification under this Section 11 (the “INDEMNITEE”)
shall promptly notify the other party (the “INDEMNITOR”) of any loss, claim,
damage, liability or action in respect of which the INDEMNITEE intends to claim
such indemnification, and the INDEMNITOR shall assume the defense thereof with
counsel mutually satisfactory to the INDEMNITEE whether or not such claim is
rightfully brought; provided, however, that an INDEMNITEE shall have the right
to retain its own counsel, with the fees and expenses to be paid by the
INDEMNITOR if INDEMNITOR does not assume the defense, or if representation of
such INDEMNITEE by the counsel retained by the INDEMNITOR would be inappropriate
due to actual or potential differing interests between such INDEMNITEE and any
other person represented by such counsel in such proceedings. The indemnity
agreement in this Section 11 shall not apply to amounts paid in settlement of
any loss, claim, damage. liability or action if such settlement is effected
without the consent of the INDEMNITOR, which consent shall not be withheld or
delayed unreasonably. The failure to deliver notice to the INDEMNITOR within a
reasonable time after the commencement of any such action, only if prejudicial
to its ability to defend such action, shall relieve such INDEMNITOR of any
liability to the INDEMNITEE under this Section 11, but the omission so to
deliver notice to the INDEMNITOR will not relieve it of any liability that it
may have to any INDEMNITEE otherwise than under this Section 11. The INDEMNITEE
under this Section 11, its employees and agents, shall cooperate fully with the
INDEMNITOR and its legal representatives in the investigations of any action,
claim or liability covered by this indemnification.

 

12.                               ADVERSE DRUG REPORTING

 

12.1                        PHARMACOVIGILANCE.  MEDIMMUNE shall lead the global
pharmacovigilance with respect to the PRODUCTS, shall maintain the primary
global safety database for all PRODUCTS.  With respect to SYNAGIS, the PARTIES
agree to work cooperatively to

 

39

--------------------------------------------------------------------------------


 

establish the primary global safety database for SYNAGIS and transition any
related information held by ABBOTT as of the EFFECTIVE DATE to MEDIMMUNE. 
ABBOTT hereby agrees to transmit to MEDIMMUNE any safety information with
respect to the PRODUCTS that is obtained by ABBOTT for inclusion in the global
safety database.  MEDIMMUNE hereby agrees to provide ABBOTT with access to the
global safety database such that ABBOTT has all information reasonably necessary
for ABBOTT to make regulatory filings and take such other actions in accordance
with this AGREEMENT.  Each PARTY shall be solely responsible for expenses
incurred by such PARTY relating to the pharmacovigilance activities.

 

No later than ninety (90) days following the EFFECTIVE DATE, the Parties shall
enter into an agreement to exchange adverse safety data with respect to each
PRODUCT, including but not limited to, post-marketing spontaneous reports
received by the PARTY or its AFFILIATES in order to monitor the safety of each
PRODUCT and to meet the reporting requirements of any applicable REGULATORY
AUTHORITY, which agreement shall contain the terms necessary to effectuate the
agreements of the PARTIES as set forth in this Section 12.1.

 

12.2                        RECALL.  Each PARTY shall promptly notify the other
PARTY in writing of any facts relating to the advisability of or requiring the
quarantine, recall, stop-sale action, destruction or withholding from the market
of the PRODUCT anywhere in the world (collectively, a “RECALL”). If at any time
(a) any governmental or REGULATORY AUTHORITY in the TERRITORY issues a request,
directive or order for a RECALL; (b) a court of competent jurisdiction orders a
RECALL in the TERRITORY; or (c) ABBOTT determines, following consultation with
MEDIMMUNE (except in emergency situations in which there is insufficient time
for such consultation), that a RECALL in the TERRITORY is necessary or
advisable, ABBOTT shall take all appropriate corrective actions to effect the
RECALL, including but not limited to, notifying the relevant REGULATORY
AUTHORITIES in the TERRITORY, as appropriate, and MEDIMMUNE shall provide ABBOTT
with such cooperation in connection with the RECALL as ABBOTT may reasonably
request.   All costs and expenses of any RECALL of SYNAGIS in the TERRITORY
shall be borne by ABBOTT.  The costs and expenses of any RECALL of NUMAX in the
TERRITORY shall be borne by either ABBOTT, MEDIMMUNE, or both, in proportion as
such RECALL is required as a result of MEDIMMUNE’s or ABBOTT’s breach of their
obligations hereunder and if no such breach or responsibility can be so
allocated, then the PARTIES shall share the cost of such RECALL equally.

 

13.                               REPRESENTATIONS AND WARRANTIES

 

13.1                        FULL RIGHT AND AUTHORITY. Each PARTY warrants and
represents that it has the full right and authority to enter into this AGREEMENT
and that it is not aware of any impediment which would inhibit its ability to
perform the terms and conditions imposed on it.

 

13.2                        LIMITED WARRANTIES.  EXCEPT AS OTHERWISE EXPRESSLY
SET FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS
ANY WARRANTIES OF ANY KIND EITHER EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED
TO, WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR VALIDITY
OF ANY PATENTS ISSUED OR PENDING.

 

40

--------------------------------------------------------------------------------


 

13.3                        COMPLIANCE WITH LAWS.  To MEDIMMUNE’s knowledge, the
development of NUMAX has not, as of the EFFECTIVE DATE, been conducted in
violation of any applicable law, except for any violations that have not had or
could not reasonably be expected to have, whether singly or in the aggregate, a
material adverse effect.  To MEDIMMUNE’s knowledge, all clinical trials relating
to NUMAX have been conducted in a manner that (a) follows, in all material
respects, protocols, procedures and controls generally used by qualified experts
in clinical studies, and (b) is consistent in all material respects with all
applicable laws, including the European Union Directive on Data Protection and
U.S. equivalents thereof.  To MEDIMMUNE’s knowledge, ABBOTT has been provided
access to all material data pertaining to the clinical trials involving NUMAX.

 

13.4                        COMPLIANCE BY SUBCONTRACTORS AND AFFILIATES.  The
performance of any obligation under this AGREEMENT by a subcontractor, including
but not limited to, any THIRD PARTY MANUFACTURER, or AFFILIATE, shall not
exculpate the delegating PARTY from its primarily obligation to the other PARTY
under this AGREEMENT.

 

14.                               TERM AND TERMINATION

 

14.1                        TERM.  This AGREEMENT is effective as of the date
first above written and, unless sooner terminated as provided herein, shall
continue until [***] (the “TERM”).

 

14.2                        AGREEMENT TERMINATION.  This AGREEMENT may be
terminated by either PARTY if:

 

(a)                                  the other PARTY fails to observe, perform
or otherwise breaches any of its covenants, agreements or obligations under this
AGREEMENT in any material respect and such failure continues for a period of
thirty (30) days after receipt by the other Party of notice from the electing
PARTY specifying such failure. Following such period, the electing PARTY has
ninety (90) days to give notice to the other Party of its election to terminate
this AGREEMENT; or

 

(b)                                 the other PARTY files or institutes
bankruptcy, reorganization, liquidation, receivership or similar proceedings
under any debt relief laws or fails for more than sixty (60) days to take steps
to oppose the initiation of such actions against it.

 

14.3                        PRODUCT/COUNTRY TERMINATION.

 

(a)                                  If a REVERSION EVENT occurs, then effective
immediately upon the occurrence of the REVERSION EVENT, all of ABBOTT’s rights
under this AGREEMENT to market, promote, sell and distribute NUMAX shall
immediately terminate in all countries of the TERRITORY other than countries in
which NUMAX has received REGULATORY APPROVAL and in which ABBOTT is actively
marketing, promoting, selling and distributing NUMAX.

 

(b)                                 In addition to any remedies that may be
available to ABBOTT in law or equity or as otherwise provided elsewhere in this
AGREEMENT, if MEDIMMUNE materially breaches this AGREEMENT, such breach relates
specifically to one or

 

41

--------------------------------------------------------------------------------


 

more countries (and does not relate to any payment obligations of MEDIMMUNE
under this AGREEMENT) and such breach is not cured within thirty (30) days of
receipt of written notice from ABBOTT; then ABBOTT may, with written notice to
MEDIMMUNE, terminate all of ABBOTT’s rights under this AGREEMENT to market,
promote, sell and distribute all PRODUCTS in any or all such countries.

 

(c)                                  In addition to any remedies that may be
available to MEDIMMUNE in law or equity or as otherwise provided elsewhere in
this AGREEMENT, MEDIMMUNE may, with written notice to ABBOTT, exercise any of
the following rights in the corresponding circumstances described:

 

(i)                                     If ABBOTT either: (A) does not use its
COMMERCIALLY REASONABLE EFFORTS to market, promote, sell and/or distribute at
least one PRODUCT in any country of the TERRITORY (and such failure is not due
to a material breach of MEDIMMUNE’s obligations under this AGREEMENT) or
notifies MEDIMMUNE that ABBOTT does not intend to do so; or (B) materially
breaches this AGREEMENT, such breach relates specifically to one or more
countries (and does not relate to any payment obligations of ABBOTT under this
AGREEMENT) and such breach is not cured within thirty (30) days of receipt of
written notice from MEDIMMUNE; then in any such case MEDIMMUNE may terminate
ABBOTT’s rights under this AGREEMENT to market, promote, sell and distribute all
PRODUCTS in the country(ies) with respect to which such uncured breach has
occurred; provided, however, that any such termination under
Section 14.3(c)(i)(A) shall be delayed as provided in Section 14.3(d) if the
circumstances described therein exist;

 

(ii)                                  If NUMAX is commercially viable in one or
more countries of the TERRITORY (consistent with Section 2.1(b)) and ABBOTT does
not use its COMMERCIALLY REASONABLE EFFORTS to market, promote, sell and/or
distribute NUMAX in such countries as set forth in Section 2.1(b), then
MEDIMMUNE may terminate ABBOTT’s rights under this AGREEMENT to market, promote,
sell and distribute NUMAX in any country(ies) in which ABBOTT has failed to use
COMMERCIALLY REASONABLE EFFORTS to market, promote, sell and/or distribute
NUMAX; or

 

(iii)                               If ABBOTT does not use its COMMERCIALLY
REASONABLE EFFORTS to obtain REGULATORY APPROVAL for NUMAX in one or more of the
countries of the MAJOR MARKETS as set forth in Section 6.1 and, provided that
such failure is not significantly attributable to MEDIMMUNE’S failure or delay
in providing support and documentation reasonably requested by ABBOTT for the
purpose of making the REGULATORY FILINGS in the TERRITORY, then MEDIMMUNE may
terminate ABBOTT’s rights under this AGREEMENT to market, promote, sell and
distribute NUMAX in any country(ies) in which ABBOTT has failed to use
COMMERCIALLY REASONABLE EFFORTS to obtain REGULATORY APPROVAL for NUMAX.

 

42

--------------------------------------------------------------------------------


 

(c)                                  If ABBOTT’s rights under this AGREEMENT are
terminated in one or more countries in accordance with this Section 14.3, then
immediately upon effectiveness of such termination, such countries shall
thereafter be excluded from the definitions of TERRITORY and, if applicable,
MAJOR MARKETS, for the remainder of the TERM.  With respect to a PRODUCT and a
country(ies) as to which ABBOTT’s rights under AGREEMENT are terminated, ABBOTT
hereby grants to MEDIMMUNE a non-cancelable, fully paid, royalty-free license to
use any and all technical, clinical and regulatory information, filings and
licenses of ABBOTT with respect to such PRODUCT in such country and ABBOTT shall
effect prompt transfer thereof to MEDIMMUNE and ABBOTT shall promptly assign any
and all TRADEMARKS for PRODUCTS owned by ABBOTT with respect to any such
PRODUCTS in any such countries to MEDIMMUNE, all at ABBOTT’s cost.  Termination
of ABBOTT’s rights to one or more PRODUCTS in one or more countries under this
Section 14.3 shall not affect ABBOTT’s rights to other PRODUCTS and/or other
countries, as applicable.

 

(d)                                 With respect to any country as to which
MEDIMMUNE exercises its rights set forth in Section 14.3(c)(i)(A), in the event
that ABBOTT is marketing, promoting, selling and distributing NUMAX (but not
SYNAGIS) in any such country and NUMAX is removed from the market in such
country due to withdrawal of REGULATORY APPROVAL by a REGULATORY AUTHORITY in
such country, then effectiveness of MEDIMMUNE’s termination under
Section 14.3(c)(i)(A), shall be delayed to the extent: (i) ABBOTT provides
written notice to MEDIMMUNE of its intent to recommence the marketing,
promotion, sale and distribution of SYNAGIS in the TERRITORY within [***] of
removal of NUMAX from the market and (ii) subject to MEDIMMUNE’s ability to
supply SYNAGIS, ABBOTT recommences the marketing, promotion, sale and
distribution of SYNAGIS in the TERRITORY within [***] after the removal of NUMAX
from the market.  If SYNAGIS has previously been discontinued in any such
country, and ABBOTT provides written notice to MEDIMMUNE as provided in the
previous sentence then, consistent with Section 3.5, MEDIMMUNE may, but shall
not be obligated to, supply SYNAGIS in any such country.  If, however, MEDIMMUNE
notifies ABBOTT that SYNAGIS will not be supplied in any such country, then
effectiveness of MEDIMMUNE’s termination under Section 14.3(c)(i)(A) shall be
further delayed until [***] after MEDIMMUNE makes SYNAGIS available to ABBOTT if
ABBOTT has not recommenced the marketing, promotion, sale and distribution of
SYNAGIS until that time.

 

14.4                        Upon the termination of this AGREEMENT for any
reason, ABBOTT shall have the right to sell all PRODUCT in inventory or which
ABBOTT receives pursuant to FIRM ORDERS placed by ABBOTT prior to such
termination; provided, however, that ABBOTT agrees not to discount the remaining
PRODUCT in a manner inconsistent with its practices prior to termination. All
such sales of PRODUCT shall be subject to the terms of this AGREEMENT, as in
effect immediately prior to termination. If this AGREEMENT is terminated by
MEDIMMUNE for any breach by ABBOTT, then MEDIMMUNE or a THIRD PARTY designated
by MEDIMMUNE, may buy back any PRODUCT that remain in the possession of ABBOTT
and are in good condition with a reasonable remaining shelf life at the price at
which such PRODUCT was originally paid

 

43

--------------------------------------------------------------------------------


 

by ABBOTT for such PRODUCT. Notwithstanding anything in the foregoing, in the
event that upon termination of this AGREEMENT by MEDIMMUNE, MEDIMMUNE appoints a
THIRD PARTY to market, promote, sell and distribute in the TERRITORY, ABBOTT
shall have the right to cancel any FIRM ORDERS for the PRODUCTS that are
undelivered by MEDIMMUNE.  Upon termination of this AGREEMENT, ABBOTT shall
discontinue use of the TRADEMARKS, except in connection with any sale of
PRODUCTS as provided in this Section 14.4, and all such rights to TRADEMARKS
shall be transferred to MEDIMMUNE in accordance with Section 10.

 

14.5                        The termination of this AGREEMENT shall not affect
any outstanding obligations of ABBOTT or MEDIMMUNE hereunder, including but not
limited to, any payments owed under the provisions of this AGREEMENT for
PRODUCTS delivered on or prior to the termination of this AGREEMENT. Any such
amount owed to a party shall be paid within thirty (30) days of the termination
of this AGREEMENT. The provisions Sections 1, 2.1(e), 3.2(i), 3.2(l), 8.4, 8.5,
10.1, 11, 14, 15 and the last sentence of Section 10.2 shall survive the
termination of this AGREEMENT for the longest period permitted by applicable law
or as otherwise set forth elsewhere in this AGREEMENT.

 

14.6                        Upon termination of this AGREEMENT and at the
request of MEDIMMUNE, to the extent permitted under local law and regulation of
the country in the TERRITORY, ABBOTT shall take all necessary or appropriate
actions, to transfer the REGULATORY APPROVALS and REGISTRATION FILINGS owned by
ABBOTT with respect to the relevant PRODUCT in such country to MEDIMMUNE or its
designee.   MEDIMMUNE shall reimburse ABBOTT for all costs associated with such
transfers of any REGULATORY APPROVALS to MEDIMMUNE or its designee.   To the
extent permitted under local law and regulation in the TERRITORY, MEDIMMUNE
and/or its designee shall have the right to reference all REGULATORY APPROVALS
and REGISTRATION FILINGS (whether transferred or not) in such country following
termination of this AGREEMENT.

 

15.                               MISCELLANEOUS PROVISIONS

 

15.1                        GOVERNING LAW.  This AGREEMENT shall be governed by
and construed in accordance with the laws of State of Maryland without giving
effect to its conflict of law rules and regulations. The United Nations
Convention on the International Sale of Goods shall not apply to this AGREEMENT,
nor to any sale of PRODUCT made pursuant to this AGREEMENT.

 

15.2                        ENTIRE AGREEMENT.  This AGREEMENT sets forth the
entire agreement and understanding between the PARTIES as to the subject matter
thereof and supersedes all prior agreements in this respect, but does not affect
the Mutual Confidentiality Agreement, effective as of May 4, 2004, between the
PARTIES or the Co-Promotion Agreement, dated as of November 26, 1997, by and
between MEDIMMUNE and Abbott Laboratories, Inc., an AFFILIATE of ABBOTT, as
amended. There shall be no amendments or modifications to this AGREEMENT, except
by a written document which is signed by both PARTIES.

 

15.4                        HEADINGS.  The headings in this AGREEMENT have been
inserted for the convenience of reference only and are not intended to limit or
expand on the meaning of the language contained in the particular article or
section.

 

44

--------------------------------------------------------------------------------


 

15.5                        NO WAIVER.  Any delay in enforcing a PARTY’s rights
under this AGREEMENT or any waiver as to a particular default or other matter
shall not constitute a waiver of a party’s right to the future enforcement of
its rights under this AGREEMENT, excepting only as to an expressed written and
signed waiver as to a particular matter for a particular period of time.

 

15.6                        SEVERABILITY.  In the event any provision of this
AGREEMENT should be held invalid, illegal or unenforceable, the remaining
provisions shall not be affected or impaired and the parties will use all
reasonable efforts to replace the applicable provision within a valid, legal and
enforceable provision which insofar as practical implements the purposes hereof.

 

15.7                        PUBLICITY.  Each PARTY shall have the right to
disclose, in writing or orally, the transactions contemplated by this AGREEMENT
and the relationship of the PARTIES hereunder with the prior written consent of
the other PARTY.  All news releases must be agreed upon in advance by both
PARTIES and submitted by the disclosing PARTY for review sufficiently in advance
of the scheduled release, but in no event fewer than ten (10) days prior to the
scheduled release, to allow the other PARTY a reasonable opportunity to review
and comment upon the proposed text.  Releases used to support financial
disclosure by either PARTY with respect to any PRODUCT will be submitted for
review and approval by the disclosing PARTY as set forth above if the financial
information also discloses financial information specific to the other PARTY
(e.g., the non-disclosing PARTY’s sales revenues, projections, market share,
estimates or any other financial data with respect to the PRODUCT obtained by
the disclosing PARTY from the non-disclosing PARTY pursuant to the terms of this
AGREEMENT).  Notwithstanding the foregoing, each PARTY shall have the right to
disclose information about the transactions contemplated by this AGREEMENT
without the other PARTY’s consent if such disclosure is legally required,
compelled by court order, required in regulatory filings or in filings or
announcements pursuant to stock exchange rules or requirements.  In the event
that a disclosure is required under such circumstances, the disclosing PARTY
agrees to provide the other PARTY with a draft of any proposed disclosure ten
(10) days prior to such disclosure for review and comment (or, if such a period
is not available to comply with the applicable requirement, as much advance
notice as is practicable under the circumstances), the reasons that such
disclosure is necessary, and the time and place that the disclosure will be
made.  Notwithstanding the foregoing, nothing in this AGREEMENT shall be
construed as to require MEDIMMUNE to submit to ABBOTT any disclosure related to
development, sale and marketing of the PRODUCTS outside of the TERRITORY.  If
either PARTY has not responded to the other PARTY within the applicable period
set forth in this Section 15.7, such PARTY shall be deemed to have consented to
the release of such information.

 

15.7                        ALTERNATE DISPUTE RESOLUTION  If a dispute or claim
arising out of or in connection with this AGREEMENT develops between the
PARTIES, the respective appropriate officers of the PARTIES shall negotiate in
good faith in an effort to resolve the dispute for a period of thirty (30) days;
provided, however, nothing in this Section 15.8 shall prevent either PARTY from
seeking equitable relief. The PARTIES may, but are not obligated to, agree to
use the alternate dispute resolution procedure set forth in Exhibit C and may
file a lawsuit in court to seek redress with respect to any claimed breach or
damage.

 

45

--------------------------------------------------------------------------------


 

15.8                        FORCE MAJEURE.  Neither PARTY shall be liable to the
other for any default hereunder, which is not a payment default, which is due to
cause beyond the control of the PARTY in default, including but not limited to
the actions or inactions of any REGULATORY AUTHORITY; breakdown of plant or
machinery or shortages of labor, fuel, transportation of materials, fires,
floods, earthquakes, war, acts of terrorism, riots or insurrections, unless such
event is directly or indirectly caused due to the negligence or intentional
action or inaction of the defaulting PARTY. If either PARTY shall seek to rely
on Force Majeure, it shall give written notice to the other indicating the
details of the event which it claims has put due performance of its obligations
beyond its control. In addition, the affected PARTY shall exert all reasonable
efforts to eliminate or cure any Force Majeure event and to resume performance
with all possible speed.  In the event that a default as a result of Force
Majeure cannot be resolved within six (6) months, the PARTIES shall either
resolve the matter by mutual agreement or terminate this AGREEMENT.

 

15.9                        SUCCESSORS.  The rights and obligations included in
this AGREEMENT shall be binding upon the parties hereto and their successors and
assigns.

 

15.10                 ASSIGNMENT.  This AGREEMENT may not be assigned by either
party without the consent of the other except that: (a) MEDIMMUNE may assign
this AGREEMENT without consent in the event of a merger, acquisition or transfer
of all or substantially all of its business or assets relating to this
AGREEMENT, and (b) ABBOTT may assign this AGREEMENT to an AFFILIATE, provided
that, in either case, the assigning PARTY shall provide notice of assignment to
the other PARTY and that in the case of any assignment by ABBOTT to an
AFFILIATE, ABBOTT and Abbott Laboratories shall remain obligated to fulfill the
responsibilities of such AFFILIATE.

 

15.11                 NOTICES.  Any notice to be given under this AGREEMENT
shall be deemed to have been sufficiently given and delivered upon the earlier
of: (a) when received at the address set forth below; (b) five (5) business days
after being mailed by registered or certified mail, postage prepaid with return
receipt requested, addressed to the party to be notified at its address stated
below or at such other address as may hereafter be furnished in writing to the
notifying party; or (c) on the day when sent by facsimile as confirmed by
registered or certified mail. Notices shall be delivered to the respective
parties at the addresses set forth below:

 

To MEDIMMUNE:

 

MedImmune, Inc.

 

Copy to:

 

MedImmune, Inc.

 

 

One MedImmune Way

 

 

 

One MedImmune Way

 

 

Gaithersburg, MD 20878

 

 

 

Gaithersburg, MD 20878

 

 

Phone: (301) 398-4041

 

 

 

Phone: (301) 398-4625

 

 

Fax: (301) 398-9041

 

 

 

Fax: (301) 398-9625

 

 

ATTN:

Chief Executive

 

 

 

ATTN: General Counsel

 

 

 

Officer

 

 

 

 

 

46

--------------------------------------------------------------------------------


 

To ABBOTT:

 

Abbott International LLC

 

Copy to: 

 

Abbott Laboratories

 

 

Licensing and Business

 

 

 

D-364, AP6D

 

 

Development, AP-34

 

 

 

100 Abbott Park Road

 

 

100 Abbott Park Road

 

 

 

Abbott Park, IL 60064

 

 

Abbott Park, IL 60064

 

 

 

Phone: (947) 937-5211

 

 

Phone: (847) 938-7598

 

 

 

Fax: (847) 938-1342

 

 

Fax: (847) 938-6807

 

 

 

ATTN: DVP, International Legal

 

 

ATTN: DVP, Licensing and

 

 

 

 

 

 

Business Development

 

 

 

 

 

15.13.              PAYMENTS TO BE PAID IN FULL.  Where any sum due to be paid
to MEDIMMUNE hereunder is subject to any withholding or similar tax, the PARTIES
shall use their best efforts to do all such acts and things and to sign all such
documents as will enable them to take advantage of any applicable double
taxation agreement or treaty.  In the event there is no applicable double
taxation agreement or treaty, or if an applicable double taxation agreement or
treaty reduces but does not eliminate such withholding or similar tax, ABBOTT
shall pay such withholding or similar tax to the appropriate government
authority, deduct the amount paid from the amount due MEDIMMUNE and secure and
send to MEDIMMUNE the best available evidence of such payment.  To the extent
that MEDIMMUNE is unable to recover VAT or a similar tax accrued in a country in
connection with its supply of PRODUCT to ABBOTT hereunder, ABBOTT shall exert
COMMERCIALLY REASONABLE EFFORTS to assist MEDIMMUNE in recovering such tax.

 

15.12                 CURRENCY CALCULATION.  In all cases where calculations or
amounts are made or stated in U.S. Dollars, conversion from local currency to
U.S. Dollars shall be made as set forth in Section 3.2(f).

 

[Remainder of this page intentionally left blank.]

 

47

--------------------------------------------------------------------------------


 

The parties have caused this AGREEMENT to be executed by their respective duly
authorized representatives as of the date set forth in the preamble above.

 

ABBOTT INTERNATIONAL LLC

 

MEDIMMUNE, INC.

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

Name:

Holger Liepmann

 

 

Name:

David M. Mott

 

Title:

Senior Vice President,

 

 

Title:

President and Chief Executive Officer

 

 

International Operations

 

 

 

JOINDER:

The undersigned, Abbott Laboratories, an Illinois corporation, hereby joins in
the execution of this Amended and Restated Distribution Agreement for the
purpose of obligating itself to the obligations and undertakings of Abbott
International LLC, as set forth in the AGREEMENT.

 

ABBOTT LABORATORIES

 

 

 

 

 

By:

 

 

 

 

Name:

Holger Liepmann

 

 

Title:

Senior Vice President,

 

 

 

International Operations

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 3.2

PRODUCT PRICE DEFINITIONS

 

For the purposes of Section 3.2 and this Exhibit 3.2, the following capitalized
terms have the following meanings (all capitalized terms used but not defined in
this Exhibit 3.2, have the meanings set forth in the AGREEMENT and all
section references are to sections of the AGREEMENT):

 

1.                                       “BASE PRICE” of a UNIT of PRODUCT shall
mean the sum of:  (a) [***] of COST of GOODS for each UNIT of such PRODUCT plus
(b) royalties to be paid by MEDIMMUNE to THIRD PARTIES on each UNIT of such
PRODUCT.  For purposes of calculating the BASE PRICE solely with respect to
NUMAX, the royalty percentage rate allocable to each UNIT of NUMAX shall not
exceed the greater of the royalty percentage rates allocable to each UNIT of
NUMAX: (i) payable by MEDIMMUNE to its licensors in connection with the sale of
NUMAX outside the TERRITORY, or (ii) payable by MEDIMMUNE to its licensors in
connection with the sale of the NUMAX to ABBOTT for sale within the TERRITORY. 
As of the EFFECTIVE DATE, MEDIMMUNE represents and warrants that it has not
entered into any license agreement with respect to NUMAX which
disproportionately allocates a higher royalty rate based on its sales of NUMAX
in the TERRITORY as compared to the royalty rate based on its U.S. sales of
NUMAX.  MEDIMMUNE agrees that during the TERM, it will use COMMERCIALLY
REASONABLE EFFORTS to not enter into any such license agreements; provided,
however, that restriction shall not apply to the extent any such license
agreement relates to intellectual property in the TERRITORY but not outside of
the TERRITORY and the economic terms of such license reasonably relate to the
value of such intellectual property.

 

2.                                       “CONTRACT PRICE” of a UNIT of any
PRODUCT shall mean: (a) the sum of (i) the LOWER PERCENTAGE of that portion of
NET SALES of all PRODUCTS in the TERRITORY in a CONTRACT YEAR that is less than
or equal to the THRESHOLD plus (ii) the HIGHER PERCENTAGE of that portion of NET
SALES of all PRODUCTS in the TERRITORY in a CONTRACT YEAR that is in excess of
the THRESHOLD, divided by (b) the total number of UNITS of PRODUCTS included in
NET SALES of all PRODUCTS (net of any UNITS which triggered a deduction in the
applicable NET SALES calculation for returns, recalls, free goods or samples). 
For clarity, the CONTRACT PRICE shall be calculated separately for NUMAX and
SYNAGIS.

 

3.                                       “ESTIMATED SALE PRICE” of a UNIT of
PRODUCT shall mean the greater of:  (a) the BASE PRICE of such UNIT or (b)
either:

 

(i)                                     with respect to PRODUCT ordered by
ABBOTT and delivered by MEDIMMUNE prior to the LAUNCH of such PRODUCT in the
TERRITORY, an amount equal to: (A) the sum of the LOWER PERCENTAGE of that
portion of ESTIMATED NET SALES of all PRODUCTS in the TERRITORY in a CONTRACT
YEAR that is less than or equal to the THRESHOLD plus the HIGHER PERCENTAGE of
that portion of ESTIMATED NET SALES of all PRODUCTS in the TERRITORY in a
CONTRACT YEAR that is in excess of the THRESHOLD divided by (B) the number of
UNITS of PRODUCT estimated to be sold in the TERRITORY (net of any UNITS which
triggered a deduction in the applicable NET SALES calculation for returns,
recalls, free goods or samples) in the CONTRACT YEAR upon which ESTIMATED NET
SALES PRICE is calculated;

 

(ii)                                  with respect to PRODUCT ordered by ABBOTT
and delivered by MEDIMMUNE on or after LAUNCH of such PRODUCT in the TERRITORY
and until the end of the first CONTRACT YEAR thereafter, the lesser of:  (A) the
ESTIMATED SALE PRICE

 

--------------------------------------------------------------------------------


 

calculated in accordance with subsection (i) or (B) the ESTIMATED SALE PRICE for
SYNAGIS calculated in accordance with subsection (iii) for the CONTRACT YEAR
immediately preceding the CONTRACT YEAR in which such PRODUCT was delivered; or

 

(iii)                               with respect to PRODUCT ordered by ABBOTT
and delivered by MEDIMMUNE after the first full CONTRACT YEAR following LAUNCH
of such PRODUCT in the TERRITORY, an amount equal to: (A) the sum of the LOWER
PERCENTAGE of that portion of NET SALES of all PRODUCTS in the TERRITORY in the
first three CALENDAR QUARTERS of the preceding CONTRACT YEAR that is less than
or equal to the THRESHOLD plus the HIGHER PERCENTAGE of that portion of NET
SALES of all PRODUCTS in the TERRITORY in the first three CALENDAR QUARTERS of
the preceding CONTRACT YEAR that is in excess of the THRESHOLD divided by (B)
the number of UNITS of PRODUCT included in NET SALES (net of any UNITS which
triggered a deduction in the applicable NET SALES calculation for returns,
recalls, free goods or samples) for the first three CALENDAR QUARTERS of the
preceding CONTRACT YEAR.

 

Solely for the purposes of this paragraph 3, the LAUNCH of the liquid
formulation of SYNAGIS shall not be considered a LAUNCH (i.e., the ESTIMATED
SALE PRICE for the liquid formulation of SYNAGIS shall be calculated based on
subsection (iii) above based on the NET SALES of the lyophilized formulation of
SYNAGIS in the preceding CONTRACT YEAR).

 

For clarity, the ESTIMATED SALE PRICE shall be calculated separately for NUMAX
and SYNAGIS.

 

4.                                       “ESTIMATED NET SALES” shall mean the
estimated NET SALES of all PRODUCTS by ABBOTT during the first CONTRACT YEAR
including the LAUNCH of PRODUCT by ABBOTT.  With respect to NUMAX, to the extent
providing such an estimate would be contrary to the applicable laws and
regulations of one or more countries in the TERRITORY the NET SALES of SYNAGIS
in the previous CONTRACT YEAR in such countries shall be deemed to be the
“ESTIMATED NET SALES” for such countries.

 

5.                                       “FINAL PRICE” of a UNIT of PRODUCT
shall mean the greater of the BASE PRICE of such UNIT or the CONTRACT PRICE of
such UNIT.

 

6.                                       “FIRST SEASON PRE-APPROVAL PRODUCT”
shall mean UNITS of NUMAX or the liquid formulation of SYNAGIS ordered by ABBOTT
before the respective first commercial sale of each such PRODUCT in any country
in the MAJOR MARKETS in anticipation of receiving REGULATORY APPROVAL for each
such PRODUCT, in each case, intended for sale in the [***] period after the
respective first commercial sale of each such PRODUCT in any country in the
MAJOR MARKETS.  Upon receipt of REGULATORY APPROVAL for the applicable PRODUCT
and thereafter such PRODUCT shall no longer be deemed to be FIRST SEASON
PRE-APPROVAL PRODUCT (except to the extent of ABBOTT’s payment obligation set
forth in Section 3.2(e)).

 

7.                                       “HIGHER PERCENTAGE” shall mean (a)
[***] with respect to all PRODUCT in all circumstances, except in the case of
sales of SYNAGIS on or (b) after a REVERSION DATE in countries as to which
ABBOTT’s rights to NUMAX have terminated pursuant to Section 14.3(a) and for
such sales the HIGHER PERCENTAGE shall be [***].

 

--------------------------------------------------------------------------------


 

8.                                       “INVOICE PRICE” shall have the meaning
set forth in Section 3.2(b).

 

9.                                       “LOWER PERCENTAGE” shall mean (a) [***]
with respect to all PRODUCT in all circumstances, except in the case of sales of
SYNAGIS on or (b) after a REVERSION DATE in countries as to which ABBOTT’s
rights to NUMAX have terminated pursuant to Section 14.3(a) and for such sales
the LOWER PERCENTAGE shall be [***].

 

10.                                 “MINIMUM PRICE” of a UNIT of PRODUCT shall
mean:

 

(a)                                  in the case of SAMPLES or FIRST SEASON
PRE-APPROVAL PRODUCT, the COST OF GOODS of such UNIT (plus royalties, if any,
due by MEDIMMUNE to any THIRD PARTIES on such COST OF GOODS);

 

(b)                                 in the case of NUMAX delivered to ABBOTT
(other than SAMPLES or FIRST SEASON PRE-APPROVAL PRODUCT), in the first year of
first commercial sale of NUMAX in any country in the MAJOR MARKETS, the first
CONTRACT YEAR thereafter and any extended period described below (if any), [***]
of the ESTIMATED SALE PRICE of such UNIT; or

 

(c)                                  in the case of all other PRODUCT, [***] of
the ESTIMATED SALE PRICE of such UNIT.

 

In the case of (b) above, at least ninety (90) days before the end of the first
full CONTRACT YEAR after the LAUNCH of NUMAX in the TERRITORY, the PARTIES shall
discuss whether a [***] rate applied during the first year of LAUNCH of NUMAX
and the first CONTRACT YEAR thereafter would have been to ABBOTT’s financial
detriment during that time period.  If ABBOTT provides reasonable evidence that
the [***] rate would have been to ABBOTT’s detriment, the PARTIES shall discuss
in good faith extending the [***] rate for an extended period to be mutually
agreed upon by the PARTIES.

 

In the case of (c) above, for any given CALENDAR QUARTER, in the event that (i)
the change in the weighted-average exchange rate for all the MAJOR MARKETS for
that CALENDAR QUARTER (calculated as total NET SALES in local currency for the
MAJOR MARKETS divided by total NET SALES in U.S. dollars for the MAJOR MARKETS
(calculated in accordance with Section 3.2(f)) from the weighted-average
exchange rate for all the MAJOR MARKETS for the first three CALENDAR QUARTERS of
the preceding CONTRACT YEAR exceeds [***], or (ii) any change in economic
conditions, market competition or governmental price regulation in any MAJOR
MARKET causes a reduction of greater than [***] in the amount of NET SALES or
selling price of the PRODUCT in such MAJOR MARKET, the PARTIES will renegotiate
in good faith the MINIMUM PRICE for PRODUCT delivered to the carrier for the
remaining CALENDAR QUARTERS of the TERM of this AGREEMENT.

 

11.                                 “SAMPLES” shall mean PRODUCT used by ABBOTT
or its AFFILIATES for:  (a) clinical trials conducted by ABBOTT in accordance
with Section 6.9, (b) sampling of NUMAX in accordance with a program which is
reviewed and approved by the DEVELOPMENT COMMITTEE, including but limited to,
sampling in connection with any expanded access program or in the first year of
LAUNCH of NUMAX in any country in the TERRITORY or (c) delivery of PRODUCT to
REGULATORY AUTHORITIES in connection with REGULATORY FILINGS.  SAMPLES must be
designated as such by ABBOTT at the time of order.

 

--------------------------------------------------------------------------------


 

12.                                 “THRESHOLD” shall mean [***], except that on
or after a REVERSION in which ABBOTT’s rights to NUMAX are terminated in all
countries of the TERRITORY pursuant to Section 14.3(a), the THRESHOLD shall be
[***].  In the event that a REVERSION DATE occurs in the middle of a CONTRACT
YEAR or ABBOTT’s rights to NUMAX are not terminated in all countries of the
TERRITORY pursuant to Section 14.3(a) so that the THRESHOLD is not determinable,
the PARTIES shall meet and agree in good faith to revise the definition of
CONTRACT PRICE, consistent to the extent possible, with the terms of this
AGREEMENT.

 

--------------------------------------------------------------------------------